
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


$235,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF APRIL 17, 2003

BY AND AMONG

ON COMMAND CORPORATION,

AS THE BORROWER,

THE LENDERS PARTY THERETO,

TORONTO DOMINION (TEXAS), INC.

AND

FLEET NATIONAL BANK,
AS THE DOCUMENTATION AGENTS

BANK OF AMERICA, N.A.,
AS THE SYNDICATION AGENT

AND

THE BANK OF NEW YORK
AS THE ADMINISTRATIVE AGENT

--------------------------------------------------------------------------------

BNY CAPITAL MARKETS, INC.,
AS THE LEAD ARRANGER AND BOOK MANAGER

AND

BANCAMERICA SECURITIES, INC.,
AS THE CO-LEAD ARRANGER AND CO-BOOK MANAGER



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I. Definitions   1   SECTION 1.1   Defined Terms   1   SECTION 1.2.  
Terms Generally   14   SECTION 1.3.   Applicable Lenders; Classification of
Loans and Borrowings   15
ARTICLE II. The Credits
 
15   SECTION 2.1.   Conversion and Continuation of Existing Loans and Letters of
Credit under the Existing Credit Agreement   15   SECTION 2.2.   Loans   15  
SECTION 2.3.   [RESERVED]   17   SECTION 2.4.   Borrowing Procedure for
Revolving Loans   17   SECTION 2.5.   Evidence of Debt; Repayment of Loans   18
  SECTION 2.6.   Fees   18   SECTION 2.7.   Interest on Loans   20   SECTION
2.8.   Default Interest   20   SECTION 2.9.   Alternate Rate of Interest   20  
SECTION 2.10.   Termination and Reduction of the Revolving Loan Commitment   21
  SECTION 2.11.   Conversion and Continuation of Borrowings   21   SECTION 2.12.
  Prepayment   22   SECTION 2.13.   Reserve Requirements; Change in
Circumstances   24   SECTION 2.14.   Change in Legality   25   SECTION 2.15.  
Indemnity   26   SECTION 2.16.   Pro Rata Treatment   26   SECTION 2.17.  
Sharing of Setoffs   26   SECTION 2.18.   Payments   27   SECTION 2.19.   Taxes
  27   SECTION 2.20.   Assignment of Lender's Interest Under Certain
Circumstances; Duty to Mitigate   30   SECTION 2.21.   Letters of Credit   31
ARTICLE III. Representations and Warranties
 
34   SECTION 3.1.   Organization; Powers   34   SECTION 3.2.   Authorization  
34   SECTION 3.3.   Enforceability   35   SECTION 3.4.   Governmental Approvals
  35   SECTION 3.5.   Financial Statements   35   SECTION 3.6.   No Material
Adverse Change   35   SECTION 3.7.   Title to Properties; Possession Under
Leases   35   SECTION 3.8.   Subsidiaries   36   SECTION 3.9.   Litigation;
Compliance with Laws   36   SECTION 3.10.   Agreements   36   SECTION 3.11.  
Federal Reserve Regulations   36   SECTION 3.12.   Investment Company Act;
Public Utility Holding Company Act   37   SECTION 3.13.   Use of Proceeds   37  
SECTION 3.14.   Tax Returns   37   SECTION 3.15.   No Material Misstatements  
37   SECTION 3.16.   Employee Benefit Plans   37   SECTION 3.17.   Solvency   37

  SECTION 3.18.   Insurance   38   SECTION 3.19.   Labor Matters   38   SECTION
3.20.   Environmental Matters   38   SECTION 3.21.   Survival of Representations
and Warranties, etc   38
ARTICLE IV. Conditions of Lending
 
39   SECTION 4.1.   All Credit Events   39   SECTION 4.2.   Restatement
Effective Time   39   SECTION 4.3.   Termination   41
ARTICLE V. Affirmative Covenants
 
41   SECTION 5.1.   Existence; Businesses and Properties   41   SECTION 5.2.  
Insurance   42   SECTION 5.3.   Obligations and Taxes   42   SECTION 5.4.  
Financial Statements, Reports, etc   42   SECTION 5.5.   Litigation and Other
Notices   43   SECTION 5.6.   Employee Benefits   44   SECTION 5.7.  
Maintaining Records; Access to Properties and Inspections   44   SECTION 5.8.  
Use of Proceeds   44   SECTION 5.9.   Compliance with Environmental Laws   44  
SECTION 5.10.   Compliance with Material Contracts   44   SECTION 5.11.  
Ownership of Restricted Subsidiaries; Additional Restricted Subsidiaries   44
ARTICLE VI. Negative Covenants
 
45   SECTION 6.1.   Indebtedness of the Borrower and the Restricted Subsidiaries
  45   SECTION 6.2.   Liens   46   SECTION 6.3.   Sale and Lease Back
Transactions; Off-Balance Sheet Financings   47   SECTION 6.4.   Investments,
Acquisitions, Loans and Advances   47   SECTION 6.5.   Mergers, Consolidations
and Sales of Assets   48   SECTION 6.6.   Dividends and Distributions;
Restrictions on Ability of Subsidiaries to Pay Dividends   48   SECTION 6.7.  
Transactions with Affiliates   49   SECTION 6.8.   Limitation on Restrictive
Agreements   49   SECTION 6.9.   Leverage Ratio   50   SECTION 6.10.   Coverage
Ratio   50   SECTION 6.11.   Amendments to Organizational Documents   50  
SECTION 6.12.   Capital Expenditures   50   SECTION 6.13.   Permitted Liberty
Subordinated Debt   51
ARTICLE VII. Events of Default
 
51
ARTICLE VIII. The Administrative Agent
 
53
ARTICLE IX. Miscellaneous
 
56   SECTION 9.1.   Notices   56   SECTION 9.2.   Survival of Agreement   57  
SECTION 9.3.   Binding Effect   57   SECTION 9.4.   Successors and Assigns   57
  SECTION 9.5.   Expenses; Indemnity   60   SECTION 9.6.   Right of Setoff   60
  SECTION 9.7.   Governing Law; Jurisdiction; Consent to Service of Proces   61
  SECTION 9.8.   Waivers; Amendment   61   SECTION 9.9.   Interest Rate
Limitation   62

  SECTION 9.10.   ENTIRE AGREEMENT   62   SECTION 9.11.   WAIVER OF JURY TRIAL  
62   SECTION 9.12.   Severability   63   SECTION 9.13.   Counterparts   63  
SECTION 9.14.   Headings   63   SECTION 9.15.   Confidentiality   63   SECTION
9.16.   Restatement Effective Time Affirmations and Release   63

EXHIBITS AND SCHEDULES

EXHIBITS        
Exhibit A
 
—
 
Form of Assignment and Acceptance Exhibit B   —   Form of Borrowing Notice
Exhibit C-1   —   Form of Revolving Note Exhibit C-2   —   Form of Term Note
SCHEDULES
 
 
 
 
Schedule 1.1
 
—
 
Revolving Pro Rata Percentages Schedule 1.1A   —   Unrestricted Subsidiaries
Schedule 2.1   —   Converted Term Loans and Continued Revolving Loans Schedule
3.8   —   Subsidiaries Schedule 3.9   —   Litigation Schedule 3.10   —  
Restrictive Material Agreements Schedule 3.20   —   Environmental Matters
Schedule 6.1   —   Subsidiary Indebtedness Schedule 6.2   —   Liens Schedule 6.4
  —   Investments Schedule 6.8   —   Restrictive Agreements



AMENDED AND RESTATED CREDIT AGREEMENT

        This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may be amended,
supplemented, modified, substituted, increased, replaced or extended from time
to time, this "Agreement"), dated as of April 17, 2003, by and among ON COMMAND
CORPORATION, a Delaware corporation (the "Borrower"), the Lenders (as defined in
Section 1.1), TORONTO DOMINION (TEXAS), INC. and FLEET NATIONAL BANK, as the
documentation agents (in such capacity, the "Documentation Agents"), BANK OF
AMERICA, N.A., as the syndication agent (in such capacity, the "Syndication
Agent"), and THE BANK OF NEW YORK, as the Issuing Bank (as defined in
Section 1.1), and as the administrative agent (in such capacity, the
"Administrative Agent") for the Lenders.

RECITALS

        A.    Reference is made to the Credit Agreement, dated as of July 18,
2000, by and among the Borrower, the Lenders party thereto, the Documentation
Agents, the Syndication Agent, The Bank of New York Company, Inc., as Swingline
Lender thereunder, the Issuing Bank and the Administrative Agent (as amended by
Amendment No. 1, dated as of March 27, 2001, Amendment No. 2, dated as of
November 14, 2001, and Amendment No. 3, dated as of March 28, 2003, the
"Existing Credit Agreement").

        B.    The parties hereto desire to amend and restate the Existing Credit
Agreement as provided herein.

        C.    For convenience, this Agreement is dated as of April 17, 2003, and
references to certain matters related to periods prior thereto have been
deleted.

ARTICLE I.
Definitions

        SECTION 1.1. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

        "ABR Borrowing" shall mean a Borrowing comprised of ABR Loans.

        "ABR Loans" shall mean Loans bearing interest at the Alternate Base Rate
in accordance with the provisions of Article II.

        "Adjusted LIBO Rate" shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, a simple per annum interest rate equal to the
sum of (a) the LIBO Rate, stated as a decimal, plus (b) the Applicable Margin.
The Adjusted LIBO Rate shall apply to Interest Periods of one, two, three or
six months. The Adjusted LIBO Rate shall be subject to availability with respect
to the Lenders and to Section 2.14. Once determined, the Adjusted LIBO Rate
shall remain unchanged during the applicable Interest Period, except for changes
in Applicable Margin.

        "Administrative Agent" shall have the meaning assigned to such term in
the preamble hereto.

        "Administrative Questionnaire" shall mean an Administrative
Questionnaire in a form supplied by the Administrative Agent.

        "Affiliate" shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.

        "Agent Register" shall have the meaning assigned to such term in
Section 9.4(d).

        "Agreement" shall have the meaning assigned to such term in the preamble
hereto.

        "Alternate Base Rate" shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the sum of (a) the
Applicable Margin plus (b) the greater of (i) the Prime Rate in effect on such
day and (ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b)(ii) of the preceding sentence,
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

        "Applicable Law" shall mean, in respect of any Person, all provisions of
Laws of tribunals applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which such Person is a
party.

        "Applicable Margin" shall mean, for any day, with respect to any
Eurodollar Loan or any ABR Loan, the percentage set forth below under the
caption "Eurodollar Margin" or "ABR Margin", as the case may be, based upon the
Leverage Ratio, then in effect for purposes hereof:

Leverage Ratio


--------------------------------------------------------------------------------

  Eurodollar Margin

--------------------------------------------------------------------------------

  ABR Margin

--------------------------------------------------------------------------------

  Category 1
Greater than or equal to 3.50 to 1.00   3.500 % 2.500 % Category 2
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00   3.000 % 2.000
% Category 3
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00   2.625 % 1.625
% Category 4
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00   1.875 % 0.875
% Category 5
Less than 2.00 to 1.00   1.125 % 0.125 %

Except as set forth below, the Leverage Ratio utilized for purposes of
determining the Applicable Margin shall be that in effect as of the last day of
the most recent fiscal quarter of the Borrower in respect of which financial
statements have been delivered pursuant to this Agreement. The Applicable Margin
from time to time in effect shall be based on the Leverage Ratio from time to
time in effect, and each change in the Applicable Margin resulting from a change
in (or the initial establishment of) the Leverage Ratio shall be effective with
respect to all Loans, the Revolving Loan Commitment and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.4(a) or
(b) indicating such change to and including the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change. Notwithstanding the foregoing, at all times (i) during
which the Borrower has failed to deliver the financial statements and
certificates required by Section 5.4(a) or (b), (ii) during the continuance of
an Event of Default and (iii) during the period from the Restatement Effective
Date to the six month anniversary thereof, the Leverage Ratio shall, in each
case, be deemed to be in Category 1 above.

        "Application" shall mean any Application, under and as defined in the
Existing Credit Agreement, and any stand-by letter of credit application
delivered to the Administrative Agent for or in connection with any Letter of
Credit pursuant to Section 2.21, in the Administrative Agent's standard form for
stand-by letters of credit.

        "Asset Disposition" shall have the meaning assigned to it in
Section 6.5(b).

        "Assignment and Acceptance" shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.

        "Attributable Debt" shall mean, as of any date of determination, the
present value (discounted semiannually at the interest rate set forth or
implicit in the terms of such transaction, as determined by the principal
accounting or financial officer of the Borrower) of the obligation of a lessee
for rental payments pursuant to any Equipment Lease Transaction during the
remaining term of such Equipment Lease Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges.

        "Board" shall mean the Board of Governors of the Federal Reserve System
of the United States of America.

        "Borrower" shall have the meaning assigned to such term in the preamble
hereto.

        "Borrowing" shall mean Revolving Loans or Term Loans, as applicable, of
a single Type made by the applicable Lenders in accordance with the terms hereof
on a single date and as to which a single Interest Period is in effect.

        "Borrowing Request" shall mean a request by the Borrower in accordance
with the terms of Section 2.4 and substantially in the form of Exhibit B.

        "Breakage Event" shall have the meaning assigned to such term in
Section 2.15.

        "Business Day" shall mean any day other than a Saturday, Sunday or day
on which banks in New York, New York are authorized or required by Law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
"Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

        "Capital Expenditures" of any Person shall mean expenditures (whether
paid in cash or other consideration or accrued as a liability) for fixed or
capital assets (excluding any capitalized interest and any such expenditure in
respect of an asset acquired in connection with normal replacement and
maintenance programs properly charged to current operations and excluding any
such expenditure in respect of replacement assets acquired with the proceeds of
insurance) made by such Person.

        "Capital Lease Obligations" of any Person shall mean the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

        "Capital Stock" shall mean, as to any Person, the equity interests in
such Person, including the shares of each class of capital stock of any Person
that is a corporation and each class of partnership or member interests
(including general, limited and preference units) in any Person that is a
partnership or limited liability company.

        "Change in Control" shall mean the failure of Liberty Media Corporation
or any successor thereof, at all times, to own, directly or indirectly, at least
51% of the issued and outstanding Capital Stock of the Borrower and at least 51%
of the issued and outstanding Voting Securities of the Borrower.

        "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Term Loans.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Collateral" shall have the meaning assigned to such term in the
Security Agreement.

        "Consolidated Assets" shall mean, at any date, the total assets of the
Borrower and the Restricted Subsidiaries at such date, as determined on a
consolidated basis in accordance with GAAP.

        "Consolidated Cash Interest Expense" shall mean, for any period of
determination, the gross interest expense of the Borrower and the Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, excluding any amounts paid other than in cash or not required
(whether during or after such period) to be paid in cash. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net cash payments made or received by the Borrower with respect to rate
protection agreements entered into as a hedge against interest rate exposure.

        "Consolidated Liabilities" shall mean, at any date, the total
liabilities of the Borrower and the Restricted Subsidiaries at such date, as
determined on a consolidated basis in accordance with GAAP.

        "Consolidated Tangible Assets" shall mean, at any date, with respect to
the Borrower and the Restricted Subsidiaries on a consolidated basis,
Consolidated Assets as of such date, excluding all assets which would be
classified as intangibles under GAAP, including goodwill (whether representing
the excess of cost over book value of assets acquired or otherwise),
organizational expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and treasury stock held as an
asset.

        "Consolidated Tangible Net Worth" shall mean, at any date, the excess of
the Consolidated Tangible Assets as of such date over the Consolidated
Liabilities as of such date.

        "Consolidated Total Indebtedness" shall mean, without duplication, all
Indebtedness of the Borrower and the Restricted Subsidiaries (other than
Indebtedness referred to in clause (h) of the definition of such term, and
excluding obligations of such Person with respect to deposits with such Person
or advances to such Person of any kind, up to a maximum aggregate amount of
$5,000,000), determined on a consolidated basis in accordance with GAAP.

        "Control" shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and "Controlling" and "Controlled" shall have meanings correlative
thereto.

        "Coverage Ratio" shall mean, on any date, the ratio of (a) EBITDA for
the four most recently completed consecutive fiscal quarters to (b) Consolidated
Cash Interest Expense for such period.

        "Credit Event" shall have the meaning assigned to such term in
Section 4.1.

        "Debtor Relief Laws" shall mean applicable bankruptcy, reorganization,
moratorium, or similar Laws, or principles of equity affecting the enforcement
of creditors' rights generally.

        "Default" shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.

        "Documentation Agents" shall have the meaning assigned to such term in
the preamble hereto.

        "dollars" or "$" shall mean lawful money of the United States of
America.

        "EBITDA" shall mean, for any period, the consolidated net income of the
Borrower and the Restricted Subsidiaries for such period, computed on a
consolidated basis in accordance with GAAP, plus, to the extent deducted in
computing such consolidated net income and without duplication, the sum of
(a) income tax expense, (b) interest expense, (c) depreciation, amortization and
stock based compensation expense, (d) allocation of income to minority interests
in earnings of consolidated Subsidiaries and (e) extraordinary losses (including
restructuring provisions) and all other non-operating losses during such period,
minus, to the extent added in computing such consolidated net income and without
duplication, (i) extraordinary gains and all other non-operating gains during
such period and (ii) allocation of losses to minority interests in earnings of
consolidated Subsidiaries. In the event that the Borrower shall complete,
directly or through a Restricted Subsidiary, a permitted acquisition or
disposition hereunder, or any Subsidiary is designated as an Unrestricted
Subsidiary hereunder, EBITDA for any period during which such acquisition,
disposition or designation occurred shall be determined thereafter on a pro
forma basis as if (A) in the case of such acquisition or disposition, such
acquisition or disposition, as the case may be, had been completed on the first
day of such period and (B) in the case of such designation, the relevant
Subsidiary had been disposed of on the first day of such period.

        "Environment" shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, the workplace or as otherwise defined in any Environmental
Law.

        "Environmental Claim" shall mean any written accusation, allegation,
notice of violation, claim, demand, order, directive, consent decree, cost
recovery action or other cause of action by, or on behalf of, any Governmental
Authority or any Person for damages, injunctive or equitable relief, personal
injury (including sickness, disease or death), Remedial Action costs, tangible
or intangible property damage, natural resource damages, nuisance, pollution,
any adverse effect on the Environment caused by any Hazardous Material, or for
fines, penalties or restrictions, resulting from or based upon: (a) the
existence, or the continuation of the existence, of a Release (including sudden
or non-sudden, accidental or non-accidental Releases); (b) exposure to any
Hazardous Material; (c) the presence, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material; or (d) the violation or alleged
violation of any Environmental Law or Environmental Permit.

        "Environmental Law" shall mean any and all applicable present and future
treaties, Laws, codes, judgments, injunctions, notices or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the Environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. Sections 9601 et seq. (collectively
"CERCLA"), the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984, 42
U.S.C. Sections 6901 et seq., the Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, 33 U.S.C. Sections 1251 et seq., the
Clean Air Act of 1970, 42 U.S.C. Sections 7401 et seq., as amended, the Toxic
Substances Control Act of 1976, 15 U.S.C. Sections 2601 et seq., the
Occupational Safety and Health Act of 1970, as amended by 29 U.S.C. Sections 651
et seq., the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Sections 11001 et seq., the Safe Drinking Water Act of 1974, as amended
by 42 U.S.C. Sections 300(f) et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. Sections 5101 et seq., and any similar or implementing state or
local law, and all amendments or regulations promulgated thereunder.

        "Environmental Permit" shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.

        "Equipment Lease Transaction" shall mean any transaction or arrangement
(other than (a) a Capital Lease Obligation reflected as such on the consolidated
financial statements of the Borrower or (b) an operating lease) (i) pursuant to
which the Borrower or any of the Restricted Subsidiaries sells or transfers any
equipment or fixtures used or useful in its business, whether now owned or
hereafter acquired, to any other Person, and thereafter rents or leases such
property or other property which it intends to use for substantially the same
purpose or purposes as the property being sold or transferred or (ii) pursuant
to which the Borrower or any of the Restricted Subsidiaries rents or leases from
any other Person any equipment or fixtures used or useful in its business and
which, although not required to be accounted for as a Capital Lease Obligation,
in substance represents the financing of the acquisition of such property by the
Borrower or such Restricted Subsidiary.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended from time to time.

        "ERISA Affiliate" shall mean any Subsidiary of the Borrower and any
trade or business (whether or not incorporated) that, together with the Borrower
or any Subsidiary of the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

        "ERISA Event" shall mean (a) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an "accumulated funding
deficiency" (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA upon the termination of
any Plan or the withdrawal or partial withdrawal of the Borrower or any ERISA
Affiliate from any Plan or Multiemployer Plan; (f) the receipt by the Borrower
or any ERISA Affiliate from the PBGC of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; and (h) the occurrence of a "prohibited
transaction" with respect to which the Borrower or any of the Restricted
Subsidiaries is a "disqualified person" (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Restricted
Subsidiary could otherwise be liable.

        "Eurodollar Borrowing" shall mean a Borrowing comprised of Eurodollar
Loans.

        "Eurodollar Loans" shall mean Loans bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

        "Event of Default" shall have the meaning assigned to such term in
Article VII.

        "Existing Credit Agreement" shall have the meaning assigned to such term
in Recital A.

        "Facility Fees" shall have the meaning assigned to such term in
Section 2.6(b).

        "Federal Funds Effective Rate" shall mean, for any day, a rate per annum
(expressed as a decimal, rounded upwards, if necessary, to the next higher 1/100
of 1%) equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        "Fees" shall mean the L/C Participation Fees, the Issuing Bank Fees, the
Facility Fees and all other fees in respect of the credit facilities established
hereby payable by the Obligors to the Administrative Agent, the Lenders, the
Issuing Bank, the Syndication Agent, the Documentation Agents and/or any
Affiliates thereof.

        "Financial Officer" of any Person shall mean the chief financial
officer, principal accounting officer, Treasurer, Controller or other analogous
counterpart of such Person.

        "Foreign CFC Subsidiary" shall mean a Subsidiary of the Borrower which
is a "controlled foreign corporation" within the meaning of Section 957 of the
Code.

        "Free Cash Flow" shall mean, for the Borrower and the Restricted
Subsidiaries on a consolidated basis, EBITDA for the period commencing on the
Restatement Effective Date and ending on the relevant date of determination
minus the sum of Consolidated Cash Interest Expense, consolidated cash taxes
paid and Capital Expenditures made, in each case for such period.
Notwithstanding anything herein or in any other Loan Document to the contrary,
fiscal quarters of the Borrower with negative Free Cash Flow shall be excluded
from the calculation of "Free Cash Flow".

        "GAAP" shall mean generally accepted accounting principles.

        "Governmental Authority" shall mean any Federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.

        "Guarantee" of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the "primary obligor") in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) to guarantee the
obligations, payments by or performance of, a Person that is not a wholly-owned
direct or indirect subsidiary of the Borrower; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

        "Guarantee Agreement" shall mean the Guarantee Agreement, dated as of
July 18, 2000, by and among the Borrower, the Guarantors party thereto and the
Administrative Agent, as supplemented by Supplement No. 1 thereto, dated as of
March 29, 2001, and as the same may be amended, supplemented, modified,
substituted, increased, replaced or extended from time to time.

        "Guarantors" shall mean all Subsidiaries of the Borrower that are party
to the Guarantee Agreement.

        "Hazardous Materials" shall mean all explosive or radioactive substances
or wastes, hazardous or toxic substances or wastes, pollutants, solid, liquid or
gaseous wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls ("PCBs") or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        "Indebtedness" of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits with
such Person or advances to such Person of any kind, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business, and excluding any obligations
relating to operating leases), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(f) all Guarantees by such Person, (g) all Capital Lease Obligations of such
Person, (h) all net obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements, (i) all obligations of such Person as an
account party in respect to letters of credit and bankers' acceptances and
(j) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off balance sheet loan or similar off balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease under
GAAP. The Indebtedness of any Person shall include the Indebtedness of any other
entity in which such Person has an ownership interest or with which such Person
otherwise has a relationship (including any partnership in which such Person is
a general partner), to the extent such Person is liable therefor as a result of
such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

        "Interest Payment Date" shall mean with respect to any Borrowing, the
last day of the Interest Period applicable to such Borrowing, and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months' duration been applicable to such Borrowing,
and, in addition, the date of any repayment or prepayment of such Borrowing or
conversion of such Borrowing to a Borrowing of a different Type.

        "Interest Period" shall mean (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months thereafter, as
applicable, and (b) as to any ABR Borrowing, the period commencing on the date
of such Borrowing and ending on the earliest of (i) the next succeeding
March 31, June 30, September 30 or December 31, (ii) the Maturity Date, as
applicable, and (iii) the date such ABR Borrowing is converted to a Borrowing of
a different Type in accordance with Section 2.11 hereof or repaid or prepaid in
accordance with Section 2.12 hereof; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.





        "Investment" shall have the meaning assigned to such term in
Section 6.4.

        "Issuing Bank" shall mean The Bank of New York (or any Affiliate
thereof) or any other Lender that may become an Issuing Bank pursuant to
Section 2.21(i), in each case with respect to Letters of Credit issued by it.

        "Issuing Bank Fees" shall have the meaning assigned to such term in
Section 2.6(a).

        "Law" shall mean any constitution, statute, law, ordinance, regulation,
rule, order, writ, injunction, or decree of any tribunal.

        "L/C Commitment" shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.21 hereof.

        "L/C Disbursement" shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.

        "L/C Exposure" shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall mean
its Revolving Pro Rata Percentage of the aggregate L/C Exposure at such time.

        "L/C Participation Fee" shall have the meaning assigned to such term in
Section 2.6(a).

        "Lenders" shall mean (a) the financial institutions listed on the
signature pages hereof (other than any such financial institution that has
ceased to be a party hereto pursuant to an Assignment and Acceptance) and
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance.

        "Letter of Credit" shall mean any Letter of Credit, under and as defined
in the Existing Credit Agreement, that has been continued as a "Letter of
Credit" in accordance with Section 2.1(b), together with any letter of credit
issued pursuant to Section 2.21.

        "Leverage Ratio" shall mean, on any date, the ratio of (a) Consolidated
Total Indebtedness (other than Permitted Liberty Subordinated Debt) as of such
date less the escrow amount referred to in Section 2.12(e) to (b) EBITDA for the
most recently completed four fiscal quarters.

        "LIBO Rate" shall mean, for any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) appearing on Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period. If for any reason such rate is not available, the term "LIBO
Rate" shall mean, for any Eurodollar Borrowing for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
appearing on Reuters Screen LIBO page as the London interbank offered rate for
deposits in dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of
all such rates.

        "Lien" shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

        "Loan Documents" shall mean this Agreement, the Notes, the Guarantee
Agreement, the Security Agreement, all agreements between or among the Obligors
and the Administrative Agent, the Lenders, the Issuing Bank, the Syndication
Agent, the Documentation Agents and/or any Affiliates thereof relating to the
payment of fees in respect of the credit facilities established hereby, all
Letters of Credit, all Applications and all other agreements between the
Borrower or any Subsidiary of the Borrower and the Administrative Agent related
to any Letter of Credit, all Assignment and Acceptances, post-closing letters,
and all other documents, instruments, agreements, or certificates executed or
delivered from time to time by any Person in connection with this Agreement or
as security for the Obligations hereunder, as each such agreement may be
amended, supplemented, modified, substituted, increased, replaced or extended
from time to time.

        "Loans" shall mean the Revolving Loans and the Term Loans.

        "Material Adverse Effect" shall mean (a) a materially adverse effect on
the business, assets, operations, or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) material impairment of the
ability of the Borrower or any other Obligor to perform any of its obligations
under this Agreement or under any other Loan Document or (c) material impairment
of the enforceability of this Agreement, any other Loan Document or the Loans.

        "Maturity Date" shall mean December 31, 2007 or any earlier date that
the Loans shall become due and payable in full (whether by scheduled reduction,
acceleration, termination or otherwise).

        "Multiemployer Plan" shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        "Net Cash Proceeds" shall mean, with respect to any Asset Disposition,
the gross amount of any cash paid to or received by the Borrower or any of the
Restricted Subsidiaries in respect of such Asset Disposition (including
(a) payments of principal or interest, or cash proceeds from the sale or other
disposition in respect of non-cash consideration permitted under Section 6.5,
and (b) insurance proceeds, condemnation awards and payments from time to time
in respect of installment obligations, if applicable) minus the sum of the
amount, if any, of (i) the Borrower's good faith best estimate of all taxes
attributable to such Asset Disposition which it in good faith expects to be paid
in the taxable year in which such Asset Disposition shall occur or in the next
taxable year, (ii) reasonable and customary fees, discounts, commissions, costs
and other expenses (other than those payable to the Borrower or any Affiliate of
the Borrower), which are incurred in connection with such Asset Disposition and
are payable by the Borrower or any of the Restricted Subsidiaries, (iii) in the
case of an Asset Disposition that is a sale, transfer or other disposition of
assets or properties, proceeds required to discharge Liens in respect of such
assets or properties permitted by Section 6.2, and (iv) reserves established in
connection with such Asset Disposition and in accordance with GAAP, in each case
(A) up to a maximum amount per Asset Disposition equal to 25% of the gross
proceeds from such Asset Disposition and (B) for no longer than one year after
each such Asset Disposition; provided, however, that, with respect to any Asset
Disposition made in reliance of Section 6.5(b)(ii), if (1) the Borrower shall
deliver a certificate of a Financial Officer thereof to the Administrative Agent
at the time of such Asset Disposition setting forth the Borrower's or the
applicable Restricted Subsidiary's intent to use the proceeds of such Asset
Disposition to replace or repair the assets that are the subject thereof with,
or otherwise purchase, other assets to be used in the same line of business
within 180 days of receipt of such proceeds and (2) no Default or Event of
Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds, except to the extent not so
used at the end of such 180-day period, at which time such proceeds shall be
deemed Net Cash Proceeds.

        "New Lending Office" shall have the meaning assigned to such term in
Section 2.19(f).

        "Non-U.S. Lender" shall have the meaning assigned to such term in
Section 2.19(f).

        "Notes" shall mean, with respect to each Lender, its Revolving Note
and/or Term Note, as applicable.

        "Obligations" shall mean all present and future obligations,
indebtedness and liabilities, and all renewals and extensions of all or any part
thereof, of the Borrower and each other Obligor to the Lenders, the Issuing Bank
and the Administrative Agent arising from, by virtue of, or pursuant to this
Agreement, any of the other Loan Documents and any and all renewals and
extensions thereof or any part thereof, or future amendments, supplements or
other modifications thereto, all interest accruing on all or any part thereof
and all fees and expenses incurred pursuant to Section 9.5, in each case whether
such obligations, indebtedness and liabilities are direct, indirect, fixed,
contingent, joint, several or joint and several. Without limiting the generality
of the foregoing, the term "Obligations" includes all amounts which would be
owed by the Borrower, each other Obligor and any other Person (other than the
Administrative Agent, the Issuing Bank or the Lenders) to the Administrative
Agent, the Issuing Bank or the Lenders under any Loan Document, but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower, any
other Obligor or any other Person (including all such amounts which would become
due or would be secured but for the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding of the
Borrower, any other Obligor or any other Person under any Debtor Relief Law).

        "Obligor" shall mean (a) the Borrower, (b) each Guarantor, (c) each
other Person liable for performance of any of the Obligations and (d) each other
Person the property of which hereafter secures the performance of any of the
Obligations.

        "Other Taxes" shall have the meaning assigned to such term in
Section 2.19(b).

        "PBGC" shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

        "Permitted Investments" shall mean: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (b) investments in commercial paper maturing within
270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from Standard & Poor's Ratings
Group, a Division of McGraw-Hill, Inc. or from Moody's Investors Service, Inc.;
(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any commercial bank which bank
or office is organized under the Laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $250,000,000; and (d) fully collateralized repurchase agreements
with a term of not more than 30 days for underlying securities of the type
described in clause (a) above entered into with any institution meeting the
qualifications specified in clause (c) above.

        "Permitted Liberty Subordinated Debt" shall mean Indebtedness of the
Borrower to Liberty Media Corporation in an aggregate principal amount equal to
at least $40,000,000 that (i) matures no earlier than one year after the
Maturity Date (as may be amended), (ii) provides for no amortization or
mandatory payments of principal thereof and no cash interest payments (provided,
that non-cash (payment-in-kind) interest shall be permitted) prior to the date
that is one year after the Maturity Date (as may be amended), (iii) is fully
subordinated to the Obligations pursuant to subordination terms in all respects
satisfactory to the Administrative Agent, (iv) is not subject to any financial
covenants and (v) is otherwise in all respects reasonably satisfactory to the
Administrative Agent (and the Administrative Agent shall promptly notify the
Borrower thereof).

        "Person" shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, or any agency or political subdivision thereof.

        "Plan" shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of which the
Borrower or any ERISA Affiliate is (or if such plan were terminated would under
Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

        "Preferred Stock", as applied to the Capital Stock of any Person, shall
mean Capital Stock of any class or classes (however designated) which is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares or other units of Capital Stock of any other class of such Person.

        "Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime commercial
lending rate; each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective. The Prime Rate is not intended
to be lowest rate of interest charged by the Administrative Agent in connection
with extensions of credit to borrowers.

        "Properties" shall have the meaning assigned to such term in
Section 3.20.

        "Registered Note" shall have the meaning assigned to such term in
Section 2.19(j).

        "Release" shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

        "Remedial Action" shall mean (a) "remedial action" as such term is
defined in CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions
required by any Governmental Authority or voluntarily undertaken to:
(i) cleanup, remove, treat, abate or in any other way address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release, of any Hazardous Material so it does not migrate
or endanger or threaten to endanger public health, welfare or the Environment;
or (iii) perform studies and investigations in connection with, or as a
precondition to, clause (i) or (ii) above.

        "Required Lenders" shall mean, at any time, Lenders having unused
Revolving Loan Commitments, Revolving Credit Exposures and outstanding Term
Loans representing in the aggregate at least 51% of the sum of the unused
Revolving Loan Commitments, Revolving Credit Exposures and outstanding Term
Loans of all Lenders.

        "Responsible Officer" of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and the other Loan Documents.

        "Restatement Effective Date" shall mean the date on which the
Restatement Effective Time shall occur.

        "Restatement Effective Time" shall have the meaning assigned to such
term in Section 4.2.

        "Restricted Payment" shall have the meaning assigned thereto in
Section 6.6.

        "Restricted Subsidiary" shall mean each Subsidiary of the Borrower
existing on the date of this Agreement and each Subsidiary of the Borrower
created or acquired from time to time thereafter, in each case other than
Unrestricted Subsidiaries.

        "Revolving Credit Exposure" shall mean, at any time, the aggregate
principal amount at such time of the sum of (a) all outstanding Revolving Loans
at such time plus (b) the aggregate amount at such time of total L/C Exposure.

        "Revolving Loan Commitment" shall mean (a) $50,000,000, as the same may
be reduced from time to time pursuant to Section 2.10 hereof and (b) with
respect to each applicable Lender, the commitment of such Lender to make
Revolving Loans hereunder in its Revolving Pro Rata Percentage of the Revolving
Loan Commitment as set forth in Schedule 1.1, as the same may be reduced from
time to time pursuant to Section 2.20 hereof or in any Assignment and Acceptance
executed in accordance with this Agreement, as applicable.

        "Revolving Loans" shall mean that portion of the Revolving Loans, under
and as defined in the Existing Credit Agreement, that have been continued as
"Revolving Loans" in accordance with Section 2.1(b), together with any other
Revolving Loans made available by the Lenders to the Borrower pursuant to the
Revolving Loan Commitment and Section 2.2(a). Each Revolving Loan shall be a
Eurodollar Loan or an ABR Loan.

        "Revolving Note" shall mean, with respect to each applicable Lender, a
promissory note evidencing such Lender's Revolving Loans payable to the order of
such Lender, substantially in the form of Exhibit C-1.

        "Revolving Pro Rata Percentage" of any Lender at any time shall mean the
percentage of such Lender set forth in Schedule 1.1, as such percentage may be
adjusted pursuant to any Assignment and Acceptance or any amendment, supplement
or other modification to this Agreement.

        "Security Agreement" shall mean the Security Agreement, dated as of
March 29, 2001, by and among the Borrower, the Restricted Subsidiaries of the
Borrower and the Administrative Agent, as the same may be amended, supplemented,
modified, substituted, increased, replaced or extended from time to time.

        "Subsidiary" shall mean, with respect to any Person (herein referred to
as the "parent"), any corporation, partnership, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the ordinary voting power or more than
50% of the general partnership interests are, at the time any determination is
being made, owned, controlled or held by the parent or one or more Subsidiaries
of the parent or by the parent and one or more Subsidiaries of the parent.

        "Syndication Agent" shall have the meaning assigned to such term in the
preamble hereto.

        "Taxes" shall have the meaning assigned to such term in Section 2.19(a).

        "Term Loans" shall mean that portion of the Revolving Loans, under and
as defined in the Existing Credit Agreement, that have been converted into "Term
Loans" in accordance with Section 2.1(b). Each Term Loan shall be a Eurodollar
Loan or an ABR Loan.

        "Term Note" shall mean, with respect to each applicable Lender, a
promissory note evidencing such Lender's Term Loan payable to the order of such
Lender, substantially in the form of Exhibit C-2.

        "Transactions" shall have the meaning assigned to such term in
Section 3.2.

        "Transferee" shall have the meaning assigned to such term in
Section 2.19(a).

        "Type", when used in respect of any Loan or Borrowing, shall refer to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

        "Unrestricted Subsidiaries" shall mean (a) each foreign organized
Subsidiary of the Borrower listed on Schedule 1.1A, (b) each other foreign
organized Subsidiary of the Borrower which the Borrower designates from time to
time as an "Unrestricted Subsidiary" and which the Borrower has given prior
written notice thereof to the Administrative Agent and the Lenders, provided
that (i) at the time of each such designation and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (ii) no such designation may occur in any fiscal year (the
"current year") if, immediately after giving effect thereto, the consolidated
revenue (determined in accordance with GAAP) during the immediately preceding
fiscal year (the "prior year") of the Subsidiary so being designated, together
with the aggregate revenue during the prior year of all Subsidiaries of the
Borrower so designated in the current year (determined, in the case of each such
Subsidiary, on a consolidated basis in accordance with GAAP), represents more
than 10% of the consolidated revenue (determined in accordance with GAAP) of the
Borrower and its Subsidiaries during the prior year (provided, further that,
notwithstanding anything to the contrary in any Loan Document, in the event the
Borrower shall complete, directly or through a Restricted Subsidiary, a
permitted acquisition or disposition hereunder, or any Subsidiary is designated
as an Unrestricted Subsidiary hereunder, in each case during the prior year, the
consolidated revenue of the Borrower and its Subsidiaries during the prior year
shall be determined, to the extent necessary, by computing such revenue on a pro
forma basis as if, in the case of such acquisition or disposition, such
acquisition or disposition, as the case may be, had been completed on the first
day of the prior year, and as if, in the case of such designation, the relevant
Subsidiary had been disposed of on the first day of the prior year), (c) each
Subsidiary of any Unrestricted Subsidiary, and (d) each other Subsidiary of the
Borrower which the Borrower and each Lender agree from time to time shall be
designated as an Unrestricted Subsidiary hereunder.

        "Voting Securities" shall mean any class of Capital Stock of the
Borrower or any Subsidiary of the Borrower, as applicable, pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
vote for the election of directors (irrespective of whether or not at the time
any other class will have or might have voting power by reason of the occurrence
of any contingency).

        "Wholly-Owned Subsidiary" of any Person shall mean a subsidiary of such
Person of which securities (except for directors' qualifying shares) or other
ownership interests representing 100% of the outstanding Capital Stock are, at
the time any determination is being made, owned by such Person or one or more
Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person.

        "Withdrawal Liability" shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.2. Terms Generally. The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that for purposes of determining the Applicable Margin, the Facility
Fees and compliance with the covenants contained in Article VI, all accounting
terms herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP as in effect on the date of this Agreement
and applied on a basis consistent with the application used in the financial
statements referred to in Section 3.5.

        SECTION 1.3. Applicable Lenders; Classification of Loans and Borrowings.

        Any reference to an "applicable Lender" shall mean (i) in the case of
Borrowings of Revolving Loans and Letters of Credit, Lenders having a Revolving
Loan Commitment (or, if the Revolving Loan Commitment shall have expired or been
terminated, any Revolving Credit Exposure) and (ii) in the case of Borrowings of
Term Loans, Lenders having outstanding Terms Loans. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan"). Borrowings may also be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").

ARTICLE II.
The Credits

        SECTION 2.1. Conversion and Continuation of Existing Loans and Letters
of Credit under the Existing Credit Agreement.

        (a)  Prior to the Restatement Effective Time, the Borrower shall reduce
the Revolving Loan Commitment and the Total Exposure (as each such term is
defined in the Existing Credit Agreement) to an amount not exceeding
$235,000,000.

        (b)  At the Restatement Effective Time (i) each Letter of Credit, if
any, under and as defined in the Existing Credit Agreement, shall be continued
as a "Letter of Credit" hereunder, (ii) each Swingline Loan, if any, under and
as defined in the Existing Credit Agreement shall have been repaid,
(iii) $185,000,000 in outstanding principal balance of the Revolving Loans,
under and as defined in the Existing Credit Agreement, shall be converted into a
"Term Loan" hereunder of each applicable Lender in the amount set forth on
Schedule 2.1, (iv) the remaining outstanding principal balance of the Revolving
Loans, under and as defined in the Existing Credit Agreement (after giving
effect to any prepayment thereof pursuant to Section 4.2(c)(i)), shall be
continued as "Revolving Loans" hereunder of each applicable Lender in the amount
set forth on Schedule 2.1, and (v) each ABR or Eurodollar Borrowing constituting
a part of the Revolving Loans, under and as defined in the Existing Credit
Agreement, being converted or continued pursuant to clauses (iii) and (iv) above
shall be divided, on a pro rata basis, between such converted Term Loans and
such continued Revolving Loans referred to in clauses (iii) and (iv) above, and
the Interest Period, under and as defined in the Existing Credit Agreement,
applicable to each such Borrowing under the Existing Credit Agreement shall
continue to apply to such converted or continued Borrowing until the expiration
of such Interest Period.

        SECTION 2.2. Loans.

        (a)  Subject to the terms and conditions and relying upon the
representations and warranties set forth in the Loan Documents, each applicable
Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower in dollars, at any time and from time to time at or after the
Restatement Effective Time and until the earlier of (i) the Maturity Date and
(ii) the termination of the Revolving Loan Commitment in accordance with the
terms hereof, in an aggregate principal amount at any time up to such Lender's
Revolving Loan Commitment, provided that the Borrower agrees that,
notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, no Lender shall at any time be obligated to make any Revolving Loan if
such Loan would result in the Revolving Credit Exposure exceeding the Revolving
Loan Commitment. Within the limits set forth in the preceding sentence and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Revolving Loans.

        (b)  Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the applicable Lenders ratably in accordance with
their respective Revolving Pro Rata Percentages; provided, however, that the
failure of any applicable Lender to make any Revolving Loan shall not in itself
relieve any other applicable Lender of its obligation to make a Revolving Loan
hereunder. However, no Lender shall be responsible for the failure of any other
Lender to make any Revolving Loan required to be made by such other Lender.
Except for Revolving Loans deemed made pursuant to Sections 2.2(g), the
Revolving Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) with respect to any Borrowing, an integral multiple of
$1,000,000 and not less than $3,000,000 or (ii) equal to the remaining available
balance of the Revolving Loan Commitment.

        (c)  Subject to Sections 2.9 and 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as provided for in
Section 2.1(b)(v) or as the Borrower may request pursuant to 2.4, as applicable.
Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided, however, that
the Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than ten Eurodollar Borrowings outstanding hereunder at any time.
For purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

        (d)  Each applicable Lender shall make each Revolving Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York, New York as the Administrative
Agent may designate not later than 2:00 p.m., New York, New York time, and the
Administrative Agent shall by 3:00 p.m., New York, New York time, credit the
amounts so received to an account in the name of the Borrower, maintained with
the Administrative Agent and designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

        (e)  Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (d) above or paragraph (g) below and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds (which
determination shall be conclusive absent manifest error). If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender's Loan as part of such Borrowing for purposes of this
Agreement.



        (f)    The Borrower acknowledges that if the Borrower requests any
Eurodollar Borrowing with an Interest Period that would end after the Maturity
Date, a Breakage Event will occur on the Maturity Date, as applicable, and the
Borrower will be obligated to indemnify the Lenders in accordance with the terms
of Section 2.15.

        (g)  If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.21(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
applicable Lender of such L/C Disbursement and its Revolving Pro Rata Percentage
thereof. Each applicable Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York,
New York time, on such date (or, if such Lender shall have received such notice
later than 12:00 (noon), New York, New York time, on any day, not later than
10:00 a.m., New York, New York time, on the immediately following Business Day),
an amount equal to such Lender's Revolving Pro Rata Percentage of such L/C
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender and such payment shall be deemed to have
reduced the L/C Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from such Lenders. The Administrative
Agent will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.21(e) prior to the time that any applicable
Lender makes any payment pursuant to this paragraph (g); any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the applicable Lenders that shall have made such
payments and to the Issuing Bank, as their interests may appear. If any
applicable Lender shall not have made its Revolving Pro Rata Percentage of such
L/C Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable to ABR Revolving Loans pursuant to Section 2.7,
and (ii) in the case of such Lender, for the first such day, the Federal Funds
Effective Rate, and for each day thereafter, the Alternate Base Rate.

        SECTION 2.3. [RESERVED].

        SECTION 2.4. Borrowing Procedure for Revolving Loans. In order to
request a Borrowing of a Revolving Loan (other than a deemed Borrowing pursuant
to Section 2.2(g) or as provided for in Section 2.1(b)(iv), in each case as to
which this Section 2.4 shall not apply), the Borrower shall hand deliver or
telecopy to the Administrative Agent a duly completed Borrowing Request (a) in
the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York, New York
time, three Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 12:00 (noon), New York, New York time on the date
(which shall be a Business Day) of a proposed Borrowing. Each Borrowing Request
shall be irrevocable, shall be signed by or on behalf of the Borrower and shall
specify the following information: (i) whether the Borrowing then being
requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.2(d)); (iv) the amount of such
Borrowing; (v) if such Borrowing is to be a Eurodollar Borrowing, the Interest
Period with respect thereto; and (vi) if the Borrower has complied with the
requirements of the Borrower set forth in Section 2.2. If no election as to the
Type of Borrowing is specified in any such notice, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.4 (and the contents thereof), and of each applicable Lender's
portion of the requested Borrowing.

        SECTION 2.5. Evidence of Debt; Repayment of Loans.

        (a)  The Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of the applicable Lenders, the then unpaid
principal amount of each Loan on the Maturity Date.

        (b)  On each date set forth below, the aggregate unpaid principal
balance of the Term Loans shall be due and payable in the amount set forth below
adjacent to such date under the heading "Amount", as such amount is reduced by
payments made pursuant to Section 2.12:

Date


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

September 30, 2003   $ 2,500,000 December 31, 2003   $ 2,500,000 March 31, 2004
  $ 3,750,000 June 30, 2004   $ 3,750,000 September 30, 2004   $ 3,750,000
December 31, 2004   $ 3,750,000 March 31, 2005   $ 7,500,000 June 30, 2005   $
7,500,000 September 30, 2005   $ 7,500,000 December 31, 2005   $ 7,500,000
March 31, 2006   $ 13,750,000 June 30, 2006   $ 13,750,000 September 30, 2006  
$ 13,750,000 December 31, 2006   $ 13,750,000 March 31, 2007   $ 20,000,000
June 30, 2007   $ 20,000,000 September 30, 2007   $ 20,000,000 Maturity Date    
Remaining Balance

        (c)  Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid such Lender from time to time under
this Agreement.

        (d)  The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type of
Borrowing and the Interest Period applicable thereto, if any, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender's share
thereof.

        (e)  The entries made in the accounts maintained pursuant to paragraphs
(c) and (d) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded, provided however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

        (f)    As evidence of the Loans hereunder, on the Restatement Effective
Date, the Borrower shall deliver to each applicable Lender, one Revolving
Note and one Term Note.

        SECTION 2.6. Fees.

        (a)  The Borrower agrees to pay (i) to each applicable Lender, through
the Administrative Agent, on the last day of March, June, September and
December of each year and on the date on which the Revolving Loan Commitment
shall be terminated as applicable and as provided herein, a fee (an "L/C
Participation Fee") calculated on such Lender's Revolving Pro Rata Percentage of
the average daily aggregate L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the Restatement Effective Date or ending with the
Maturity Date, or the date on which all Letters of Credit have been canceled or
have expired and the Revolving Loan Commitment shall have been terminated) at a
rate equal to the Applicable Margin from time to time used to determine the
interest rate on Borrowings comprised of Eurodollar Loans pursuant to
Section 2.7, and (ii) to the Issuing Bank, with respect to each Letter of
Credit, the fronting fees payable in the amounts and at the times separately
agreed upon by the Borrower and the Issuing Bank and the standard issuance and
drawing fees specified from time to time by the Issuing Bank (the "Issuing Bank
Fees"). Subject to Section 9.9 and Applicable Law, all L/C Participation Fees
and Issuing Bank Fees shall be computed on the basis of the actual number
of days elapsed in a year of 365 or 366 days, as applicable.

        (b)  Subject to Section 9.9, on the last day of March, June,
September and December of each year during the period commencing on the
Restatement Effective Date and ending on the date the Term Loans are paid in
full, the Revolving Loan Commitment is terminated and the Revolving Credit
Exposure has been reduced to zero, the Borrower shall pay, in arrears, to the
Administrative Agent, for the pro rata account of the Lenders, facility fees
(the "Facility Fees") on the average daily amount of the outstanding Term Loans
and the Revolving Loan Commitment (or, if the Revolving Loan Commitment shall
have expired or been terminated, the Revolving Credit Exposure) at a per annum
rate (the "facility fee rate") based on the Leverage Ratio for the most recently
completed full fiscal quarter as set forth below:

Leverage Ratio


--------------------------------------------------------------------------------

  Facility Fee Rate

--------------------------------------------------------------------------------

  Category 1
Greater than or equal to 3.00 to 1.00   0.500 % Category 2
Less than 3.00 to 1.00   0.375 %

        Except as set forth below, the Leverage Ratio utilized for purposes of
determining the facility fee rate shall be that in effect as of the last day of
the most recent fiscal quarter of the Borrower in respect of which financial
statements have been delivered pursuant to this Agreement. The facility fee rate
from time to time in effect shall be based on the Leverage Ratio from time to
time in effect, and each change in the facility fee rate resulting from a change
in (or the initial establishment of) the Leverage Ratio shall be effective with
respect to the facility fee rate outstanding on and after the date of delivery
to the Administrative Agent of the financial statements and certificates
required by Section 5.4(a) or (b) indicating such change to and including the
date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. Notwithstanding the
foregoing, at all times (i) during which the Borrower has failed to deliver the
financial statements and certificates required by Section 5.4(a) or (b),
(ii) during the continuance of an Event of Default and (iii) during the period
from the Restatement Effective Date to the six month anniversary thereof, the
Leverage Ratio shall, in each case, be deemed to be in Category 1 above. Subject
to Section 9.9 and Applicable Law, all Facility Fees shall be computed on the
basis of the actual number of days elapsed in a year of 365 or 366 days, as
applicable.

        (c)  The Obligors agree to pay to the Administrative Agent, the Lenders,
the Issuing Bank, the Syndication Agent, the Documentation Agents and/or any
Affiliates thereof, for their own respective accounts, fees and other amounts
payable in the amounts and at the times separately agreed upon between or among
them.

        (d)  All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution to the appropriate parties,
except that the Issuing Bank Fees shall be paid directly to the Issuing Bank.
Once paid, none of the Fees shall be refundable, except in accordance with the
provisions of Section 9.9.

        (e)  The Borrower agrees that in the event this Agreement shall not
become effective in accordance with Section 4.2 or shall terminate, in each case
on or prior to June 30, 2003, the Borrower shall pay to the Administrative
Agent, for the account of each Lender, for each day during the period commencing
on the date of this Agreement and ending on the earlier to occur of June 30,
2003 or the date this Agreement shall terminate, a ticking fee equal to 0.25%
per annum of the sum of such Lender's Revolving Loan Commitment and Term Loan
(determined for each such day as if the Restatement Effective Time occurred on
such day), payable on the earlier to occur of June 30, 2003 or the date this
Agreement shall terminate. Subject to Section 9.9 and Applicable Law, such
ticking fee shall be computed on the basis of the actual number of days elapsed
in a year of 365 or 366 days, as applicable.

        SECTION 2.7. Interest on Loans.

        (a)  Subject to the provisions of Section 2.8, the Loans comprising each
ABR Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times) at a rate per annum equal to the Alternate Base
Rate.

        (b)  Subject to the provisions of Section 2.8, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing in
effect from time to time.

        (c)  Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

        SECTION 2.8. Default Interest. Notwithstanding any other provision of
this Agreement and the other Loan Documents (except Section 9.9) to the
contrary, if there shall exist any Event of Default hereunder, at the election
of the Required Lenders by written notice to the Borrower, the Borrower shall
pay interest on the Obligations to but excluding the date of actual payment
(after as well as before judgment) at a rate per annum equal to the sum of the
Alternate Base Rate plus 1.00% (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times).

        SECTION 2.9. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to the Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or telecopy notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.4 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent hereunder shall be conclusive absent
manifest error.

        SECTION 2.10. Termination and Reduction of the Revolving Loan
Commitment.

        (a)  Maturity Dates. The Revolving Loan Commitment shall automatically
terminate on the Maturity Date. The L/C Commitment shall terminate upon the
termination of the Revolving Loan Commitment.

        (b)  Voluntary Reduction of the Revolving Loan Commitment. Upon at least
three Business Days' prior irrevocable written or telecopy notice to the
Administrative Agent (specifying the amount of reduction), the Borrower may at
any time in whole permanently terminate, or from time to time in part
permanently reduce, the Revolving Loan Commitment, provided, however, that
(i) each partial reduction shall be in an integral multiple of $500,000 and in a
minimum amount of $3,000,000 and (ii) the Revolving Loan Commitment shall not be
reduced to an amount that is less than the Revolving Credit Exposure.

        (c)  Revolving Loan Commitment Reductions Due to Asset Dispositions. The
Revolving Loan Commitment shall be automatically and permanently reduced by any
Revolving Loan prepaid pursuant to Section 2.12(c) on the date of such
prepayment, in an amount equal to the amount of such prepayment.

        (d)  Revolving Loan Commitment Reductions Due to Incurrence of Unsecured
Debt. The Revolving Loan Commitment shall be automatically and permanently
reduced by any Revolving Loan prepaid pursuant to Section 2.12(d) on the date of
such prepayment, in an amount equal to the amount of such prepayment.

        (e)  Revolving Loan Commitment Reductions Generally. Each reduction in
the Revolving Loan Commitment hereunder shall be made ratably among the
applicable Lenders in accordance with each such Lender's Revolving Pro Rata
Percentage. The Borrower shall pay, to the Administrative Agent, for the account
of the applicable Lenders, on the date of each termination or reduction, the
Facility Fees on the amount of the Revolving Loan Commitment so terminated or
reduced accrued to but excluding the date of such termination or reduction.

        SECTION 2.11. Conversion and Continuation of Borrowings.

        (a)  Provided that such conversion or continuation is not otherwise
prohibited by this Agreement, the Borrower shall have the right at any time upon
prior irrevocable notice to the Administrative Agent (x) not later than
2:00 p.m., New York, New York time, one Business Day prior to conversion, to
convert any Eurodollar Borrowing into an ABR Borrowing, (y) not later than
1:00 p.m., New York, New York time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or, at
the end of the current Interest Period, to continue any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period, and (z) not later than
1:00 p.m., New York, New York time, three Business Days prior to conversion, at
the end of the current Interest Period, to convert the Interest Period with
respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following: (i) each conversion or continuation shall
be made pro rata among the applicable Lenders in accordance with the respective
principal amounts of the Loans comprising the converted or continued Borrowing;
(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.2(b) and 2.2(c) regarding the principal
amount and maximum number of Borrowings of the relevant Type; (iii) each
conversion shall be effected by each applicable Lender and the Administrative
Agent by recording for the account of such Lender the new ABR or Eurodollar
Borrowing of such Lender resulting from such conversion and reducing the ABR or
Eurodollar Borrowing (or portion thereof) of such Lender being converted by an
equivalent principal amount; accrued interest on any Eurodollar Borrowing (or
portion thereof) being converted shall be paid by the Borrower at the time of
conversion; (iv) if any Eurodollar Borrowing is converted at a time other than
the end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.15; (v) any portion
of a Borrowing maturing or required to be repaid in less than one month may not
be converted into or continued as a Eurodollar Borrowing; (vi) any portion of a
Eurodollar Borrowing that cannot be converted into or continued as a Eurodollar
Borrowing by reason of the immediately preceding clause shall be automatically
converted at the end of the Interest Period in effect for such Borrowing into an
ABR Borrowing; and (vii) after the occurrence and during the continuance of a
Default or an Event of Default, no Borrowing may be converted into, or continued
for an additional Interest Period as, a Eurodollar Borrowing.

        (b)  Each notice pursuant to this Section 2.11 shall be irrevocable and
shall refer to this Agreement and specify (i) the identity and amount of the
Revolving Loan or Term Loan and the ABR or Eurodollar Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day), and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month's duration. The
Administrative Agent shall advise the applicable Lenders of any notice given
pursuant to this Section 2.11 and of each such Lender's portion of any converted
or continued Borrowing. If the Borrower shall not have given notice in
accordance with this Section 2.11 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.11 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be continued into a new Interest Period as an ABR
Borrowing.

        SECTION 2.12. Prepayment.

        (a)  Voluntary Prepayment. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, (i) in the
case of ABR Borrowings, not later than 12:00 p.m., New York, New York time, on
the date of the proposed prepayment, by written or telecopy notice (or telephone
notice promptly confirmed by written or telecopy notice) to the Administrative
Agent; provided, however, that each partial prepayment shall be in an amount
that is an integral multiple of $500,000 and not less than $3,000,000, and
(ii) in the case of Eurodollar Borrowings, upon at least three Business Days'
prior written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Administrative Agent before 12:00 p.m., New
York, New York time; provided, however, that each partial prepayment shall be in
an amount that is an integral multiple of $500,000 and not less than $3,000,000.
Each prepayment of Term Loans shall be applied to the remaining installments of
principal required under Section 2.5(b) on a pro rata basis.

        (b)  Mandatory Prepayment and Cash Collateralization. In the event of
any termination of the Revolving Loan Commitment, the Borrower shall repay or
prepay all its outstanding Revolving Loans (and irrevocably cash collateralize
the L/C Exposure in the manner contemplated by Section 2.21(j)) on the date of
such termination. In the event of any partial reduction of the Revolving Loan
Commitment, then (i) at or prior to the effective date of such reduction or
termination, the Administrative Agent shall notify the Borrower and the Lenders
of the aggregate amount of the Revolving Credit Exposure after giving effect
thereto and (ii) if such amount would exceed the Revolving Loan Commitment after
giving effect to such reduction or termination, then the Borrower shall, on the
date of such reduction or termination, repay or prepay Revolving Loans (and/or
irrevocably cash collateralize the L/C Exposure in the manner contemplated by
Section 2.21(j)) in an amount sufficient to eliminate such excess.

        (c)  Asset Dispositions. Whenever and on each occasion that the Borrower
or any Restricted Subsidiary of the Borrower receives Net Cash Proceeds from an
Asset Disposition (this provision shall not in and of itself permit the Borrower
to consummate any Asset Disposition) (not including any transaction in which the
Borrower transfers control through a sale, corporate transaction or other
disposition, of the hotel contracts and related assets for its hotel customers
outside of the United States) which, when taken together with all such Net Cash
Proceeds received on and after the Restatement Effective Date, exceeds 15% of
Consolidated Tangible Assets on any such date of receipt (any such Net Cash
Proceeds in excess of such amount being referred to as "excess proceeds"), the
Borrower will, substantially simultaneously with (and in any event not later
than the Business Day following) the receipt of such excess proceeds, pay to the
Administrative Agent (for application to the prepayment of (i) first, the Term
Loans (which shall be applied to the remaining installments of principal
required under Section 2.5(b) on a pro rata basis), and (ii) second, the
Revolving Loans) an amount equal to such excess proceeds. The Revolving Loans so
prepaid will result in an automatic and permanent reduction of the Revolving
Loan Commitment in an amount equal to the amount of such prepayment.

        (d)  Additional Permitted Liberty Subordinated Debt, Unsecured Debt or
Preferred Stock. Whenever and on each occasion that the Borrower receives
proceeds from the incurrence by the Borrower of any Indebtedness pursuant to
Section 6.1(a) the Borrower will, substantially simultaneously with (and in any
event not later than the Business Day following) the receipt of such proceeds,
pay to the Administrative Agent (for application to the prepayment of (i) first,
the Term Loans (which shall be applied to the remaining installments of
principal required under Section 2.5(b) on a pro rata basis), and (ii) second,
the Revolving Loans) an amount equal to such proceeds. The Revolving Loans so
prepaid will result in an automatic and permanent reduction of the Revolving
Loan Commitment in an amount equal to the amount of such prepayment.

        (e)  Escrow Amounts for Repayment of Eurodollar Borrowings. In the event
the amount of any prepayment required to be made under this Section shall exceed
the aggregate principal amount of the applicable outstanding ABR Loans (the
amount of any such excess being called the "escrow amount"), the Borrower shall
have the right, in lieu of making such prepayment in full, to prepay all the
outstanding applicable ABR Loans and to deposit an amount equal to the escrow
amount with the Administrative Agent in a cash collateral account maintained by
and in the sole dominion and control of the Administrative Agent. Any amounts so
deposited shall be held by the Administrative Agent as collateral for the
Obligations and applied, in accordance with this Section, to the prepayment of
outstanding Eurodollar Loans at the end of the current Interest Periods
applicable thereto. On any Business Day on which (i) collected amounts remain on
deposit in or to the credit of such cash collateral account after giving effect
to the payments made on such day and (ii) the Borrower shall have delivered to
the Administrative Agent a written request or telephonic request (which shall be
promptly confirmed in writing) that such remaining collected amounts be invested
in the Permitted Investments specified in such request, the Administrative Agent
shall use its reasonable efforts to invest such remaining collected amounts in
such Permitted Investments; provided, however, that the Administrative Agent
shall have continuous dominion and full control over any such investments (and
over any interest that accrues thereon) to the same extent that it has dominion
and control over such cash collateral account and no Permitted Investment shall
mature after the end of the Interest Period or maturity date for which it is to
be applied. The Borrower shall not have the right to withdraw any amount from
such cash collateral account until such Eurodollar Loans, and accrued interest
thereon, are paid in full or if a Default or Event of Default then exists or
would result.

        (f)    Notice of Voluntary Prepayment. Each notice of prepayment shall
specify the prepayment date, the Class of Loan, and the principal amount of each
Loan and each ABR or Eurodollar Borrowing (or portion thereof) to be prepaid.
Each such notice shall be irrevocable and shall commit the Borrower to prepay
such Loan and Borrowing by the amount stated therein on the date stated therein.
All prepayments under this Section 2.12 shall be subject to Section 2.15 but
otherwise without premium or penalty. All prepayments under this Section 2.12
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.

        (g)  Prepayment as a Result of the Revolving Credit Exposure in Excess
of the Revolving Loan Commitment. Whenever and on each occasion that the
Revolving Credit Exposure exceeds the Revolving Loan Commitment, the Borrower
will immediately (i) first, cash collateralize outstanding Letters of Credit and
(ii) second, repay or prepay all Revolving Loans, each in accordance with this
Agreement in an aggregate principal amount sufficient to eliminate such excess.

        SECTION 2.13. Reserve Requirements; Change in Circumstances.

        (a)  Notwithstanding any other provision of this Agreement, if after the
date of this Agreement any change in any Law or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
Law) shall change the basis of taxation of payments to any Lender or the Issuing
Bank of the principal of or interest on any Eurodollar Loan made by such Lender
or any Fees or other amounts payable hereunder (other than changes in respect of
taxes imposed on the overall net income (including franchise taxes on net
income, branch profit taxes and alternate minimum income taxes) of such Lender
or the Issuing Bank by the United States, by the jurisdiction under the Laws of
which such Lender or the Issuing Bank is organized or any political subdivision
thereof or by the jurisdiction in which the applicable lending or issuing office
of such Lender or the Issuing Bank is located or any political subdivision
thereof), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including any reserve requirement under
Regulation D of the Board (as from time to time in effect and all official
rulings and interpretations thereunder or thereof) with respect to eurocurrency
liabilities (as that term is defined in such Regulation D), including any basic,
supplemental, emergency or marginal reserves) against assets of, deposits with
or for the account of or credit extended by any Lender or the Issuing Bank
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or the Eurodollar Loans made
by such Lender or any Letter of Credit, or any participation in any thereof, and
the result of any of the foregoing shall be to increase the cost to such Lender
or the Issuing Bank of making or maintaining any Eurodollar Loan or increase the
cost to any Lender of issuing or maintaining any Letter of Credit, or purchasing
or maintaining a participation in any thereof, or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder with
respect to any Eurodollar Loan or Letter of Credit, as applicable, whether of
principal, interest or otherwise, by an amount deemed by such Lender or the
Issuing Bank to be material, then the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, upon demand such additional amount or amounts
as will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

        (b)  If any Lender or the Issuing Bank shall have determined that the
adoption after the date hereof of any Law, agreement or guideline regarding
capital adequacy, or any change after the date hereof in any such Law, agreement
or guideline (regardless of whether the change in such Law, agreement or
guideline has been adopted) or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
the Issuing Bank or any Lender's or the Issuing Bank's holding company with any
request or directive regarding capital adequacy (whether or not having the force
of Law) of any Governmental Authority has or would have the effect of reducing
the rate of return on such Lender's or the Issuing Bank's capital or on the
capital of such Lender's or the Issuing Bank's holding company, if any, as a
consequence of this Agreement or the Loans made or participations in Letters of
Credit purchased by such Lender pursuant hereto or the Letters of Credit issued
by the Issuing Bank pursuant hereto to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company could
have achieved but for such applicability, adoption, change or compliance (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy) by an amount deemed by such Lender or the Issuing Bank to be material,
then from time to time the Borrower shall pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender's or the Issuing Bank's holding
company, as the case may be, for any such reduction suffered.

        (c)  A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the basis for computation of the amount or amounts necessary
to compensate such Lender or the Issuing Bank or its holding company, as
applicable, as specified in paragraph (a) or (b) above shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

        (d)  Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender's or the Issuing Bank's right to demand such compensation; provided,
however, that in no event shall the Borrower be obligated to make any payment
under this Section 2.13 in respect of increased costs incurred prior to the
period commencing 90 days prior to the date on which demand for compensation in
respect of such increased costs is first made. In addition, the Borrower shall
not incur liability for additional amounts with respect to changes in the basis
of taxation described above for periods of time before such Lender or Issuing
Bank becomes aware of the change in such basis except in the case of any
retroactive application of such a change. The protection of this Section shall
be available to each Lender and the Issuing Bank regardless of any possible
contention of the invalidity or inapplicability of the Law, agreement, guideline
or other change or condition that shall have occurred or been imposed.

        SECTION 2.14. Change in Legality.

        (a)  Notwithstanding any other provision of this Agreement or any other
Loan Document, if, after the date hereof, any change in any Law or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent: (i) such Lender may declare
that Eurodollar Loans will not thereafter (for the duration of such
unlawfulness) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar
Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing or to
continue a Eurodollar Borrowing for an additional Interest Period) shall, as to
such Lender only, be deemed a request for an ABR Loan (or a request to continue
an ABR Loan as such for an additional Interest Period or to convert a Eurodollar
Loan into an ABR Loan, as the case may be), unless such declaration shall be
subsequently withdrawn; and (ii) such Lender may require that all outstanding
Eurodollar Loans made by it be converted to ABR Loans, in which event all such
Eurodollar Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in paragraph (b) below. In the event
any Lender shall exercise its rights under clause (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.



        (b)  For purposes of this Section 2.14, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period currently applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

        SECTION 2.15. Indemnity. The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.11) not being made
after notice of any such Loan shall have been given by the Borrower hereunder
for any reason other than default by a Lender (any of the events referred to in
this clause (a) being called a "Breakage Event") or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (A) its cost of obtaining funds (not
including any Applicable Margin) for the Eurodollar Loan that is the subject of
such Breakage Event for the period from the date of such Breakage Event to the
last day of the Interest Period in effect (or that would have been in effect)
for such Eurodollar Loan over (B) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any such Lender shall be
delivered to the Borrower and shall be conclusive absent manifest error, so long
as such certificate sets forth in reasonable detail any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.15 and the basis
of computation of the amount or amounts necessary to compensate such Lender.

        SECTION 2.16. Pro Rata Treatment. Except as required under Section 2.14,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Facility Fees, each
payment of the L/C Participation Fee, each reduction of the Revolving Loan
Commitment and each conversion of any Borrowing or continuation of any Borrowing
as a Borrowing of any Type shall be allocated pro rata among each applicable
Lender as follows: (i) with respect to Term Borrowings, interest on the Term
Loans and conversion or continuation with respect to the Interest Period for a
Term Borrowing, in accordance with the aggregate principal amount of such
Lender's outstanding Term Loans, (ii) with respect to Revolving Borrowings,
interest on the Revolving Loans and conversion or continuation with respect to
the Interest Period for a Revolving Borrowing, in accordance with such Lender's
Revolving Pro Rata Percentage (or, if the Revolving Loan Commitment shall have
expired or been terminated, in accordance with such Lender's Revolving Pro Rata
Percentage of the Revolving Credit Exposure), (iii) with respect to the Facility
Fee, in accordance with such Lender's pro rata portion of the outstanding Terms
Loans and the Revolving Loan Commitment (or, if the Revolving Loan Commitment
shall have expired or been terminated, the Revolving Credit Exposure), (iv) with
respect to the L/C Participation Fee, in accordance with such Lender's Revolving
Pro Rata Percentage and (v) with respect to each reduction of the Revolving Loan
Commitment, in accordance with such Lender's Revolving Pro Rata Percentage. Each
Lender agrees that in computing such Lender's portion of any Borrowing to be
made hereunder, the Administrative Agent may, in its discretion, round each
Lender's percentage of such Borrowing to the next higher or lower whole dollar
amount.

        SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker's lien, setoff or counterclaim against
the Borrower or any other Obligor, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any Debtor Relief Law or other similar Law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately greater than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of a right of banker's lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of a right of banker's lien, setoff
or counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.17 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower, on behalf of itself and each other Obligor expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker's lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower or any other Obligor to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

        SECTION 2.18. Payments.

        (a)  The Borrower shall make each payment (including principal of or
interest on any Borrowing or any L/C Disbursement or any Fees or other amounts)
hereunder not later than 1:00 p.m., New York, New York time, on the date when
due in immediately available dollars, without setoff, defense or counterclaim.
Each such payment (other than Issuing Bank Fees, which shall be paid directly to
the Issuing Bank) shall be made to the Administrative Agent at its offices at
One Wall Street, New York, New York or such other offices as the Administrative
Agent may designate for such payments from time to time.

        (b)  Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of interest or Fees, if applicable.

        SECTION 2.19. Taxes.

        (a)  Subject to Section 2.19(g), any and all payments by the Borrower
hereunder shall be made, in accordance with Section 2.18, free and clear of and
without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
excluding (i) income taxes imposed on the net income (including branch profit
taxes and alternative minimum income taxes of the Administrative Agent, any
Lender or the Issuing Bank (or any transferee or assignee thereof, including a
participation holder (any such entity a "Transferee")), (ii) franchise taxes
imposed on the net income of the Administrative Agent, any Lender or the Issuing
Bank (or any Transferee), in each case by the United States, by the jurisdiction
under the Laws of which the Administrative Agent, such Lender or the Issuing
Bank (or such Transferee) is organized or any political subdivision thereof or
by the jurisdiction in which the applicable lending or issuing office of the
Administrative Agent, such Lender or the Issuing Bank (or such Transferee) is
located or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charge, withholdings and liabilities, collectively
or individually, being called "Taxes"). If the Borrower shall be required to
deduct any Taxes from or in respect of any sum payable hereunder to the
Administrative Agent, any Lender or the Issuing Bank (or any Transferee),
(A) the sum payable shall be increased by the amount (an "additional amount")
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.19) the
Administrative Agent, such Lender or the Issuing Bank (or such Transferee), as
the case may be, shall receive an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions
and (C) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

        (b)  In addition, the Borrower agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement and
the other Loan Documents ("Other Taxes").

        (c)  Subject to Section 2.19(g), the Borrower will indemnify the
Administrative Agent, each Lender and the Issuing Bank (or any Transferee) for
the full amount of Taxes and Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank (or such Transferee), as the case may be, and any
liability (including penalties, interest and expenses (including reasonable
attorney's fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by the Administrative Agent, a Lender or the
Issuing Bank (or a Transferee), or the Administrative Agent on its behalf,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date the
Administrative Agent, any Lender or the Issuing Bank (or any Transferee), as the
case may be, makes written demand therefor.

        (d)  If the Administrative Agent, a Lender or the Issuing Bank (or a
Transferee) receives a refund in respect of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.19, it shall within
30 days from the date of such receipt pay over to the Borrower (i) such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.19 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Bank (or such Transferee) and
(ii) interest paid by the relevant Governmental Authority with respect to such
refund; provided, however, that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Bank (or such Transferee),
shall repay the amount paid over to the Borrower (plus penalties, interest or
other charges) to the Administrative Agent, such Lender or the Issuing Bank (or
such Transferee) in the event the Administrative Agent, such Lender or the
Issuing Bank (or such Transferee) is required to repay such refunds to such
Governmental Authority. If the Borrower determines in good faith that a
reasonable basis exists for contesting any Tax or Other Tax, the Administrative
Agent, such Lender, the Issuing Bank (or such Transferee), as applicable, shall
cooperate with the Borrower in challenging such Tax or Other Tax at the
Borrower's expense if requested by the Borrower (it being understood and agreed
that the Administrative Agent, such Lender, the Issuing Bank (or such
Transferee), as applicable, shall have no obligation to contest or
responsibility for contesting such Tax or Other Tax).

        (e)  As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Borrower to the relevant Governmental Authority, the Borrower
will deliver to the Administrative Agent, at its address referred to in
Section 9.1, the original or a certified copy of any receipt actually issued by
such Governmental Authority evidencing payment thereof.

        (f)    Each Lender (or Transferee) that is organized under the Laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a "Non-U.S. Lender") shall deliver to the Borrower (with a copy to the
Administrative Agent) two copies of such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by the
Borrower as will permit payments to be made to such Lender (or Transferee) under
the Loan Documents without withholding or at a reduced rate. Such documentation
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of a Transferee that is a participation
holder, on or before the date such participation holder becomes a Transferee
hereunder) and on or before the date, if any, such Non-U.S. Lender changes its
applicable lending office by designating a different lending office (a "New
Lending Office"). In addition, each Non-U.S. Lender shall deliver such
documentation promptly upon the obsolescence or invalidity of any documentation
previously delivered by such Non-U.S. Lender. Notwithstanding any other
provision of this Section 2.19(f), a Non-U.S. Lender shall not be required to
deliver any documentation pursuant to this Section 2.19(f) that such Non-U.S.
Lender is not legally able to deliver.

        (g)  The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
United States Federal withholding tax pursuant to paragraph (a) or (c) above to
the extent that (i) the obligation to withhold amounts with respect to United
States Federal withholding tax existed on the date such Non-U.S. Lender became a
party to this Agreement or the Existing Credit Agreement, as applicable (or, in
the case of a Transferee that is a participation holder, on the date such
participation holder became a Transferee hereunder) or, with respect to payments
to a New Lending Office, the date such Non-U.S. Lender designated such New
Lending Office with respect to a Loan; provided, however, that this
paragraph (g) shall not apply (A) to any Transferee or New Lending Office that
becomes a Transferee or New Lending Office as a result of an assignment,
participation, transfer or designation made at the request of the Borrower and
(B) to the extent the indemnity payment or additional amounts any Transferee, or
any Lender (or Transferee) acting through a New Lending Office, would be
entitled to receive (without regard to this paragraph (g)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Non-U.S. Lender to comply with the provisions of
paragraph (f) above.

        (h)  Nothing contained in this Section 2.19 shall require any Lender or
the Issuing Bank (or any Transferee) or the Administrative Agent to make
available any of its tax returns (or any other information that it deems to be
confidential or proprietary).

        (i)    Each Lender represents that, to the best of its knowledge, it is
not a party to any "conduit financing arrangement" as defined under applicable
Treasury Regulations promulgated under the Code.

        (j)    Any Non-U.S. Lender that could become completely exempt from
withholding of any tax, assessment or other charge or levy imposed by or on
behalf of the United States of America or any taxing authority thereof in
respect of payment of any obligations due to such Non-U.S. Lender under this
Agreement if such obligations were in registered form for United States Federal
income tax purposes may request the Borrower (through the Administrative Agent),
and the Borrower agrees thereupon, to exchange any Notes evidencing such
obligations for Notes registered as provided in subsection (k) below (each a
"Registered Note"). Registered Notes may not be exchanged for Notes that are not
Registered Notes.

        (k)  From and after the time, if any, when any Lender requests a
Registered Note, the Borrower shall maintain, or cause to be maintained, a
register on which it enters the name of each registered owner of the Obligations
evidenced by a Registered Note. A Registered Note and the Obligations evidenced
thereby may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer of such Registered Note and the
Obligations evidenced thereby on such register (and each Registered Note shall
expressly so provide). Any assignment or transfer of all or part of such
Obligations and the Registered Note(s) evidencing the same shall be registered
on such register only upon surrender for registration of assignment or transfer
of the Registered Note(s) evidencing such Obligations, duly endorsed by (or
accompanied by a written instrument of assignment or transfer duly executed by)
the holder thereof, and thereupon one or more new Registered Note(s) in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s) pursuant to, in accordance with, and subject to the restrictions
of, Section 9.4. Prior to the due presentment for registration of assignment or
transfer of any Registered Note, the Borrower and the Administrative Agent shall
treat the Person in whose name such Obligations and the Registered Note(s)
evidencing the same is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding any
notice to the contrary. The Borrower shall promptly notify the Administrative
Agent of any addition to or change in such register, provided, that the
Administrative Agent shall not be deemed to have notice or knowledge of any such
addition or change until it shall have received written notice thereof from the
Borrower. Such register shall be available for inspection by the Administrative
Agent and any Lender at any reasonable time upon reasonable prior notice.

        SECTION 2.20. Assignment of Lender's Interest Under Certain
Circumstances; Duty to Mitigate.

        (a)  In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.13, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.14 or (iii) the
Borrower is required to pay any additional amount to any Lender or the Issuing
Bank or any Governmental Authority on account of any Lender or the Issuing Bank
pursuant to Section 2.19, the Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.4(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.4), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations which
assignee may be another Lender, if a Lender accepts such assignment; provided
that (A) such assignment shall not conflict with any Law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (B) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a portion of the Revolving Loan Commitment is being assigned, of
the Issuing Bank), which consent shall not unreasonably be withheld, and (C) the
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans and
participations in L/C Disbursements of such Lender or the Issuing Bank plus all
Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder (including any amounts under Section 2.13 and Section 2.15);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender's or the Issuing Bank's
claim for compensation under Section 2.13 or notice under Section 2.14 hereof or
the amounts paid pursuant to Section 2.19, as the case may be, cease to cause
such Lender or the Issuing Bank to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.14, or cease to result in amounts
being payable under Section 2.19, as the case may be, including as a result of
any action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below, or if such Lender or the Issuing Bank shall waive its right
to claim further compensation under Section 2.13 in respect of such
circumstances or event or shall withdraw its notice under Section 2.14 or shall
waive its right to further payments under Section 2.19 in respect of such
circumstances or event, as the case may be, then such Lender or the Issuing Bank
shall not thereafter be required to make any such transfer and assignment
hereunder.

        (b)  If (i) any Lender or the Issuing Bank shall request compensation
under Section 2.13, (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.14 or (iii) the Borrower is required to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank pursuant to Section 2.19,
then such Lender or the Issuing Bank shall use reasonable efforts (which shall
not require such Lender or the Issuing Bank to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions or suffer any disadvantage
or burden deemed by it to be significant) (A) to file any certificate or
document reasonably requested in writing by the Borrower or (B) to assign its
rights and delegate and transfer its obligations hereunder to another of its
offices, branches or affiliates, if such filing or assignment would reduce its
claims for compensation under Section 2.13 or enable it to withdraw its notice
pursuant to Section 2.14 or would reduce accounts payable pursuant to
Section 2.19, as the case may be, in the future. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the Issuing Bank
in connection with any such filing or assignment, delegation and transfer.

        SECTION 2.21. Letters of Credit.

        (a)  General. The Borrower may request the issuance of a Letter of
Credit, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, appropriately completed, for the account of the Borrower, at any
time and from time to time while the Revolving Loan Commitment remains in
effect. The face amount of each Letter of Credit may never be greater than the
lesser of (i) $15,000,000 and (ii) the amount by which the Revolving Loan
Commitment exceeds the Revolving Credit Exposure on the date of issuance. This
Section shall not be construed to impose an obligation upon the Issuing Bank to
issue any Letter of Credit that is inconsistent with the terms and conditions of
this Agreement.

        (b)  Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver
or telecopy to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
completed Application and a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) below), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare such Letter of
Credit. In connection with a request for the issuance of a Letter of Credit, in
the event of any inconsistency between the terms of any Application and the
provisions of this Agreement, the provisions of this Agreement shall be
controlling. A Letter of Credit shall be issued, amended, renewed or extended
only if, and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that, after giving
effect to such issuance, amendment, renewal or extension (i) the L/C Exposure
shall not exceed $15,000,000 and (ii) the Revolving Credit Exposure (after
giving effect to the issuance, amendment, renewal or extension of such Letter of
Credit) shall not exceed the Revolving Loan Commitment. The Issuing Bank shall
not enter into any amendment of an outstanding Letter of Credit which has not
been requested or approved in writing by the Borrower.

        (c)  Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of the date that is one year after the date of the
issuance of such Letter of Credit and the date that is five Business Days prior
to the Maturity Date, as applicable, unless such Letter of Credit (i) expires by
its terms on an earlier date or (ii) has a one-year tenor and provides for the
renewal thereof for additional one-year periods, so long as such periods
referred to in this clause (ii) shall not in any event expire at a date later
than the date that is five Business Days prior to the Maturity Date.

        (d)  Participations. By the issuance of a Letter of Credit and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each applicable Lender, and each applicable Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Revolving Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit, effective upon the issuance of such
Letter of Credit. In consideration and in furtherance of the foregoing, each
applicable Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender's
Revolving Pro Rata Percentage of each L/C Disbursement made by the Issuing Bank
and not reimbursed by the Borrower forthwith on the date due as provided in
Section 2.2(g). Each applicable Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

        (e)  Reimbursement. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than two hours after
the Borrower shall have received notice from the Issuing Bank that payment of
such draft will be made, or, if the Borrower shall have received such notice
later than 10:00 a.m., New York, New York time, on any Business Day, not later
than 10:00 a.m., New York, New York time, on the immediately following Business
Day.

        (f)    Obligations Absolute. The Borrower's obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

        (i)    any lack of validity or enforceability of any Letter of Credit or
any other Loan Document, or any term or provision therein;

        (ii)  any amendment or waiver of or any consent to departure from all or
any of the provisions of any Letter of Credit, this Agreement or any other Loan
Document;

        (iii)  the existence of any claim, setoff, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Restricted Subsidiary of the Borrower or other Affiliate thereof
or any other Person may at any time have against the beneficiary under any
Letter of Credit, the Issuing Bank, the Administrative Agent or any Lender or
any other Person, whether in connection with this Agreement or any other related
or unrelated agreement or transaction;

        (iv)  any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

        (v)  payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

        (vi)  any other act or omission to act or delay of any kind of the
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower's obligations hereunder.

        The foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by the Borrower
that are caused by the Issuing Bank's gross negligence or willful misconduct in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof; it is understood that the Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (A) the Issuing Bank's exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (B) any non-compliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuing Bank

        (g)  Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by telecopy, to the Administrative Agent
and the Borrower of such demand for payment and whether the Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the applicable Lenders with respect
to any such L/C Disbursement. The Administrative Agent shall promptly give each
applicable Lender notice thereof.

        (h)  Interim Interest. If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.7, at the rate per annum that would
apply to such amount if such amount were an ABR Loan.

        (i)    Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign at any time by giving 90 days' prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Subject to the next succeeding paragraph, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank and
the retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such removal or resignation
shall become effective, the Borrower shall pay all accrued and unpaid fees
pursuant to Section 2.6(a). The acceptance of any appointment as the Issuing
Bank hereunder by a successor Lender shall be evidenced by an agreement entered
into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and (ii) references herein to the
term "Issuing Bank", shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

        (j)    Cash Collateralization. If any Event of Default shall occur and
be continuing, the Borrower shall, on the Business Day it receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, applicable Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit thereof and of the amount to
be deposited), or if the maturity of the Loans has been accelerated
automatically pursuant to Article VII, as a result of the happening of an event
described in paragraph (g) or (h) thereof, forthwith, without notice of any
kind, deposit in an account with the Administrative Agent, for the benefit of
the Lenders, an amount in cash equal to the L/C Exposure as of such date plus
any accrued and unpaid interest thereon. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and, if so
requested by the Borrower, shall invest the deposits therein in Permitted
Investments. Other than any interest earned on the investment of such deposits
in Permitted Investments, which investments shall be made at the option and sole
discretion of the Administrative Agent, such deposits shall not bear interest or
profits, and all interest, if any, earned on such investments shall accumulate
in such account. Moneys in such account shall (i) automatically be applied by
the Administrative Agent to reimburse the Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of applicable Lenders with L/C Exposure representing greater than 50% of
total L/C Exposure), be applied to satisfy other Obligations.

ARTICLE III.
Representations and Warranties

        The Borrower represents and warrants to the Administrative Agent, the
Issuing Bank and each of the Lenders that:

        SECTION 3.1. Organization; Powers. The Borrower and each of the
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement, the other Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and to borrow
hereunder.

        SECTION 3.2. Authorization. The execution, delivery and performance by
each Obligor of the Loan Documents to which it is a party and the borrowings
hereunder (collectively, the "Transactions") (a) have been duly authorized by
all requisite corporate, partnership or other analogous and, if required,
equityholder action and (b) will not (i) violate (A) any provision of Law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other organizational documents or by-laws of the Borrower or any Restricted
Subsidiary, (B) any order of any Governmental Authority or (C) any provision of
any indenture, material agreement or other material instrument to which the
Borrower or any Restricted Subsidiary is a party or by which any of them or any
of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Restricted Subsidiary.



        SECTION 3.3. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditor's rights generally. All other Loan
Documents have been duly executed and delivered by the Borrower and the other
Obligors and each constitutes a legal, valid and binding obligation of the
Borrower and the other Obligors, as appropriate, enforceable against the
Borrower and the other Obligors, as appropriate, in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditor's rights generally.

        SECTION 3.4. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for such as have
been made or obtained and are in full force and effect.

        SECTION 3.5. Financial Statements. The Borrower has heretofore furnished
to the Lenders the (a) audited consolidated balance sheets and consolidated
statements of operations, stockholders' equity and cash flows of the Borrower
and its subsidiaries as of and for the fiscal year ended December 31, 2002,
audited by and accompanied by the opinion of KPMG LLP, independent public
accountants, (b) unaudited consolidated balance sheets and consolidated
statements of operations, stockholders' equity and cash flows of the Borrower
and the Restricted Subsidiaries as of and for the fiscal year ended December 31,
2002, and (c) unaudited consolidating balance sheets and consolidating
statements of operations, stockholders' equity and cash flows of the
Unrestricted Subsidiaries as of and for the fiscal year ended December 31, 2002.
The financial statements (i) set forth in clause (a) present fairly the
consolidated financial position and results of operations and cash flows of the
Borrower and its subsidiaries as of such date and for such period in accordance
with GAAP, (ii) set forth in clause (b) present fairly the consolidated
financial position and results of operations and cash flows of the Borrower and
the Restricted Subsidiaries as of such date and for such period in accordance
with GAAP, and (iii) set forth in clause (c) present fairly the consolidating
financial position and results of operations and cash flows of the Unrestricted
Subsidiaries as of such date and for such period in accordance with GAAP. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of such entities as of the dates thereof. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis.
The operating performance projections submitted prior to the Restatement
Effective Date by the Borrower to the Administrative Agent for the years 2003
through 2007 were prepared in good faith, and management believes them to be
based on reasonable assumptions and to fairly present the projected financial
position and results of operations of the Borrower and the Restricted
Subsidiaries based upon management's good faith estimates about the business,
the relevant industries and the general economy as of the date of such
projections. The parties hereto understand that such projections were not
prepared as part of the Borrower's customary planning process, have not been
subject to the same level of scrutiny and review as the Borrower undertakes in
its annual business planning and budgeting process, and have not been reviewed
and approved by the Borrower's Board of Directors.

        SECTION 3.6. No Material Adverse Change. There has been no material
adverse change in the business, assets, operations, financial condition, or
material agreements of the Borrower and the Restricted Subsidiaries, taken as a
whole, since December 31, 2002.

        SECTION 3.7. Title to Properties; Possession Under Leases.

        (a)  Each of the Borrower and the Restricted Subsidiaries has good and
marketable title to, or valid leasehold interests in, all its material
properties and assets, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.2.

        (b)  Each of the Borrower and the Restricted Subsidiaries has complied
with all material obligations under all material leases to which it is a party
and all such leases are in full force and effect. Each of the Borrower and the
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such material leases.

        (c)  Each of the Borrower and its Subsidiaries owns or possesses, or
could obtain ownership or possession of, on terms not materially adverse to it,
all patents, trademarks, service marks, trade names, copyrights, licenses and
rights with respect thereto necessary for the present conduct of its business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        SECTION 3.8. Subsidiaries. Schedule 3.8 sets forth as of the date hereof
a list of all Subsidiaries (identifying each Restricted Subsidiary and
Unrestricted Subsidiary) of the Borrower and the percentage ownership interest
of the Borrower therein. As of the date hereof, the shares of Capital Stock or
other ownership interests so indicated on Schedule 3.8 are fully paid and
non-assessable and are owned by the Borrower, directly or indirectly, free and
clear of all Liens.

        SECTION 3.9. Litigation; Compliance with Laws.

        (a)  Except as set forth on Schedule 3.9, there are not any actions,
suits or proceedings at Law or in equity or by or before any Governmental
Authority now pending or, to the knowledge of the Borrower, threatened against
or affecting the Borrower or any Subsidiary of the Borrower or any business,
property or rights of any such Person (i) that involve this Agreement or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

        (b)  None of the Borrower or any of its Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any Law, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.

        SECTION 3.10. Agreements.

        (a)  Neither the Borrower nor any of its Subsidiaries is a party to any
agreement or subject to any corporate, partnership or other analogous
restriction that, since December 31, 2002, has resulted or could reasonably be
expected to result in a Material Adverse Effect, except as disclosed on
Schedule 3.10.

        (b)  Neither the Borrower nor any of its Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

        SECTION 3.11. Federal Reserve Regulations.

        (a)  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock (as defined in
Regulation U of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof).

        (b)  No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X, in each case as from time to time in effect and all official rulings and
interpretations thereunder or thereof.

        SECTION 3.12. Investment Company Act; Public Utility Holding Company
Act. Neither the Borrower nor any Subsidiary of the Borrower is (a) an
"investment company" as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

        SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the
Loans and will request the issuance of Letters of Credit only for working
capital and other general corporate purposes.

        SECTION 3.14. Tax Returns. Each of the Borrower and the Restricted
Subsidiaries has filed or caused to be filed all Federal, state, and material
local and foreign tax returns or materials required to have been filed by it and
has paid or caused to be paid all taxes due and payable by it and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, shall have set aside on its books adequate reserves.

        SECTION 3.15. No Material Misstatements. No written information, report,
financial statement, exhibit or schedule prepared by the Borrower and furnished
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement and the other Loan Documents, or included herein or delivered
pursuant hereto, contained, contains or will contain when furnished any material
misstatement of fact or omitted, omits or will omit when furnished to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading.

        SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in liability of the Borrower or any
Subsidiary of the Borrower which would be materially adverse to the Borrower and
its Subsidiaries on a consolidated basis.

        SECTION 3.17. Solvency.

        (a)  Immediately after the consummation of the Transactions and the
other transactions to occur on the Restatement Effective Date and immediately
following the making of each Loan and the issuance of each Letter of Credit and
after giving effect to the application of the proceeds thereof, (i) the fair
value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each of the Obligors will be able
to pay its debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) each of the
Obligors will not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Restatement Effective Date.

        (b)  The Borrower does not intend to, and does not believe that it or
any Subsidiary of the Borrower will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.

        SECTION 3.18. Insurance. The Borrower and the Restricted Subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

        SECTION 3.19. Labor Matters. As of the Restatement Effective Date, there
are no strikes, lockouts or slowdowns against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened which
could reasonably be expected to have a Material Adverse Effect. The hours worked
by and payments made to employees of the Borrower and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign Law dealing with such matters.
All payments due from the Borrower or any Restricted Subsidiary, or for which
any claim may be made against the Borrower or any Restricted Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Restricted Subsidiary. The consummation of the Transactions to be consummated on
or prior to the Restatement Effective Date will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Restricted
Subsidiary is bound.

        SECTION 3.20. Environmental Matters. Except as set forth in
Schedule 3.20: (a) the properties owned, operated or leased by the Borrower and
its Subsidiaries (the "Properties") do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
or (ii) could reasonably be expected to give rise to liability under,
Environmental Laws, which violations and liabilities, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; (b) all
Environmental Permits have been obtained and are in effect with respect to the
Properties and operations of the Borrower and its Subsidiaries, and the
Properties and all operations of the Borrower and its Subsidiaries are in
compliance, and in the last two years have been in compliance, with all
Environmental Laws and all necessary Environmental Permits, except to the extent
that such non-compliance or failure to obtain any necessary permits, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; (c) neither the Borrower nor any of its Subsidiaries has received any
notice of an Environmental Claim in connection with the Properties or the
operations of the Borrower or its Subsidiaries or with regard to any Person
whose liabilities for environmental matters the Borrower or any of its
Subsidiaries has retained or assumed, in whole or in part, contractually, which,
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, nor do the Borrower or any of its Subsidiaries have knowledge that any
such notice will be received or is being threatened; and (d) Hazardous Materials
have not been transported from the Properties, nor have Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the Properties
in a manner that could reasonably be expected to give rise to liability under
any Environmental Law, nor have the Borrower or its Subsidiaries retained or
assumed any liability contractually, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which transportation, generation,
treatment, storage or disposal, or retained or assumed liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

        SECTION 3.21. Survival of Representations and Warranties, etc. The
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed applicable to each Subsidiary of the Borrower, if
applicable, as of the formation or acquisition of such Subsidiary and at and as
of each date the representations and warranties are remade pursuant to this
provision. All representations and warranties made under this Agreement and the
other Loan Documents shall survive, and not be waived by, the execution hereof
by the Administrative Agent, the Issuing Bank and the Lenders, any investigation
or inquiry by the Administrative Agent, the Issuing Bank or any Lender, or by
the making of any Loan or the issuance of any Letter of Credit under this
Agreement and the other Loan Documents.

ARTICLE IV.
Conditions of Lending

        The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:

        SECTION 4.1. All Credit Events. On the date of each Borrowing (which,
for purposes of this Section, shall in no event include any conversion or
continuation under Section 2.11), and on the date of each issuance of a Letter
of Credit (each such event being called a "Credit Event"):

        (a)  The Administrative Agent shall have received a request for such
Borrowing as required by Section 2.4 (or such notice shall have been deemed
given in accordance with Section 2.4), or, in the case of the issuance of a
Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a duly completed Application and a notice requesting the issuance of
such Letter of Credit, as required by Section 2.21(b).

        (b)  The representations and warranties set forth in Article III and the
other representations and warranties of the Obligors in the Loan Documents shall
be true and correct in all material respects on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, and there shall have occurred no event which caused a Material Adverse
Effect.

        (c)  Each of the Borrower and its Subsidiaries shall be in compliance in
all material respects with the terms and provisions set forth herein and in the
other Loan Documents on its part to be observed or performed, and at the time of
and immediately after such Credit Event, no Event of Default or Default shall
have occurred and be continuing.

        Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.1.

        SECTION 4.2. Restatement Effective Time. This Agreement shall not become
effective, and neither the Lenders nor the Issuing Bank shall have any
obligation to make any Loans or issue any Letter of Credit, until such time as
each of the following conditions is satisfied (or waived in accordance with
Section 9.8) (the "Restatement Effective Time"):

        (a)  The Administrative Agent shall have received (i) from each party
hereto a counterpart of this Agreement signed on behalf of such party and
(ii) such other documents as shall be reasonably required by the Administrative
Agent in connection with this Agreement or any other Loan Document.

        (b)  The Administrative Agent shall have received, for each applicable
Lender, one Revolving Note and one Term Note, each in form and substance
satisfactory to the Administrative Agent.

        (c)  (i) The Borrower shall have received at least $40,000,000,
representing the proceeds of Permitted Liberty Subordinated Debt, which proceeds
shall have been applied in full to the reduction of the Revolving Loan
Commitment and the Total Exposure (as each such term is defined in the Existing
Credit Agreement), provided, that after such reduction, the Revolving Loan
Commitment and the Total Exposure (as each such term is defined in the Existing
Credit Agreement) shall not exceed $235,000,000, (ii) the Administrative Agent
shall have received satisfactory evidence thereof and (iii) the Administrative
Agent shall have received a certificate of a Financial Officer of the Borrower,
attaching a true, complete and correct copy of each document evidencing such
Permitted Liberty Subordinated Debt, which shall be in form and substance
satisfactory to the Administrative Agent.

        (d)  The Administrative Agent shall have received the financial
statements and operating performance projections referred to in Section 3.5 and,
if applicable, the financial statements required by Section 5.4(b).

        (e)  The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Bank, a favorable written opinion of Sherman &
Howard L.L.C. in connection with the Transactions (i) dated the Restatement
Effective Date and (ii) covering such matters relating to this Agreement and the
Transactions as the Administrative Agent shall reasonably request, all in form
reasonably acceptable to the Administrative Agent and its counsel, and the
Borrower hereby requests and instructs such counsel to deliver such opinion.
Such opinion shall be addressed to the Issuing Bank, the Administrative Agent
and the Lenders.

        (f)    All legal matters incident to this Agreement, the other Loan
Documents, the Borrowings, the Transactions and the extensions of credit
hereunder shall be reasonably satisfactory to the Administrative Agent.

        (g)  The Administrative Agent shall have received (i) a certificate of
the Secretary or Assistant Secretary, or other analogous counterpart, of each
Obligor, dated the Restatement Effective Date and certifying (A) that its
certificate or articles of incorporation, by-laws or other analogous
organizational documents have not been amended since July 18, 2000 (or, with
respect to Hotel Digital Network Inc., March 27, 2001) and remain in effect on
the Restatement Effective Date or that attached thereto is a true and complete
copy of each amendment thereto, as in effect on the Restatement Effective Date,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors or other analogous managing body of each
Obligor authorizing the execution, delivery and performance of this Agreement,
the Notes and the borrowings hereunder, as applicable, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that attached thereto is a certificate as to the good standing of each
Obligor as of a recent date from the Secretary of State of the state of its
organization, and (D) that the incumbency and specimen signature of each officer
executing this Agreement and the Notes, or any other document delivered in
connection herewith or therewith, on behalf of each Obligor has not changed
since July 18, 2000 (or, with respect to Hotel Digital Network Inc., March 27,
2001) or, if such incumbency has changed, certifying as to such current
incumbency; (ii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or other analogous
counterpart executing the certificate pursuant to clause (i) above; and
(iii) such other documents as the Lenders, the Issuing Bank, the Administrative
Agent or Bryan Cave LLP, counsel for the Administrative Agent, may reasonably
request.

        (h)  The Administrative Agent shall have received a duly completed
certificate, dated the Restatement Effective Date and executed by a Financial
Officer of the Borrower, (i) demonstrating compliance by the Borrower with the
provisions of Sections 6.9, 6.10 and 6.12 (and attaching reasonably detailed
calculations with respect thereto), and (ii) certifying that (A) the
representations and warranties set forth in Article III and the other
representations and warranties of the Obligors set forth in the Loan Documents
are true and correct in all material respects on and as of the Restatement
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, (B) no event shall have occurred which caused a Material Adverse
Effect, (C) each of the Borrower and its Subsidiaries is in compliance in all
material respects with the terms and provisions set forth herein and in the
other Loan Documents on its part to be observed or performed, and (D) at the
time of and immediately after the Restatement Effective Date, no Event of
Default or Default shall have occurred and be continuing.

        (i)    The Administrative Agent shall have received, for the account of
the Lenders and the Issuing Bank, (i) all unpaid and accrued interest on the
Loans under and as defined in the Existing Credit Agreement, and all unpaid and
accrued Fees under and as defined in the Existing Credit Agreement, in each case
to but excluding the Restatement Effective Date, and (ii) all amounts payable
pursuant to Section 2.15 of the Existing Credit Agreement, including as a result
of the prepayment required by Section 4.2(c) to the extent an invoice has been
presented to the Borrower.

        (j)    (i) The Administrative Agent shall have received, for the account
of each Lender, a fee in an amount (net of all amounts paid pursuant to
Section 2.6(e)) equal to 0.40% of the sum of such Lender's Revolving Loan
Commitment and Term Loan and (ii) the Administrative Agent shall have received
payment, or confirmation of payment, of all other fees payable by the Borrower
on or prior to the Restatement Effective Time in connection with this Agreement,
including all legal fees and expenses of counsel to the Administrative Agent in
connection with this Agreement and any amendments thereto to the extent an
invoice has been presented to the Borrower.

        (k)  All governmental and third party approvals necessary or advisable
in connection with the Transactions, and the continuing operations of the
Borrower and the Restricted Subsidiaries shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any Governmental Authority which would
restrain, prevent or otherwise impose adverse conditions on the Transactions,
and the Administrative Agent shall have reasonably satisfactory evidence of the
foregoing.

        (l)    No action, suit, litigation or similar proceeding by or before
any Governmental Authority shall exist or, in the case of litigation by a
Governmental Authority, be threatened, with respect to the Transactions
contemplated thereby or otherwise, which would reasonably be likely to have a
Material Adverse Effect, and the Administrative Agent shall have reasonably
satisfactory evidence thereof.

        (m)  If any Subsidiary (other than a Foreign CFC Subsidiary) of the
Borrower is formed during the period commencing on the date of this Agreement
and ending at the Restatement Effective Time, the Administrative Agent shall
have received a counterpart of this Agreement signed on behalf of such
Subsidiary setting forth its agreement and consent with respect to Section 9.16.

        SECTION 4.3. Termination. In the event this Agreement shall not become
effective in accordance with Section 4.2 on or prior to June 30, 2003, this
Agreement shall terminate, except for those provisions that by their terms are
intended to survive the termination of this Agreement.

ARTICLE V.
Affirmative Covenants

        The Borrower covenants and agrees with each Lender and the Issuing Bank
that, so long as this Agreement shall remain in effect and until the Revolving
Loan Commitment has been terminated and the Obligations have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, the Borrower will, and will cause
each of the Restricted Subsidiaries to:

        SECTION 5.1. Existence; Businesses and Properties.

        (a)  Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.5.

        (b)  Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all applicable Laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.



        SECTION 5.2. Insurance. Keep its insurable properties insured in
accordance with industry standards at all times by financially sound and
reputable insurers; maintain such other insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and maintain such other insurance as may be required by the Security
Agreement or Law.

        SECTION 5.3. Obligations and Taxes. Pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien.

        SECTION 5.4. Financial Statements, Reports, etc. The Borrower will
furnish to the Administrative Agent and each Lender:

        (a)  within 105 days after the end of each fiscal year of the Borrower,
(i) the audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows, showing the financial position of the
Borrower and its subsidiaries as of the close of such fiscal year and the
results of their operations during such year, and a comparison of such financial
position and results of operations as of the corresponding date and for the
previous fiscal year, all audited by KPMG LLP or other independent public
accountants of recognized national standing acceptable to the Required Lenders
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present the financial position and results of operations of
the Borrower and its subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, (ii) the unaudited consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows, showing
the financial position of the Borrower and the Restricted Subsidiaries as of the
close of such fiscal year and the results of their operations during such year,
and a comparison of such financial position and results of operations as of the
corresponding date and for the previous fiscal year, all certified by a
Financial Officer of the Borrower to the effect that such consolidated financial
statements fairly present the financial position and results of operations of
the Borrower and the Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, and (iii) the unaudited consolidating
balance sheet(s) and related statements of operations, stockholders' equity and
cash flows, showing the financial position of the Unrestricted Subsidiaries as
of the close of such fiscal year and the results of their operations during such
year, all certified by a Financial Officer of the Borrower to the effect that
such consolidating financial statements fairly present the financial position
and results of operations of the Unrestricted Subsidiaries on a consolidating
basis in accordance with GAAP consistently applied;

        (b)  within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, (i) the consolidated balance sheet
and related consolidated statements of operations, stockholders' equity and cash
flows showing the financial position of the Borrower and its subsidiaries as of
the close of such fiscal quarter and the results of their operations during such
fiscal quarter and the then elapsed portion of the fiscal year, and a comparison
of such financial position and results of operations as of the corresponding
date and for the corresponding periods in the previous fiscal year, all
certified by a Financial Officer of the Borrower as fairly presenting the
financial position and results of operations of the Borrower and its
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustment; (ii) the consolidated
balance sheet and related consolidated statements of operations, stockholders'
equity and cash flows showing the financial position of the Borrower and the
Restricted Subsidiaries as of the close of such fiscal quarter and the results
of their operations during such fiscal quarter and the then elapsed portion of
the fiscal year, and a comparison of such financial position and results of
operations as of the corresponding date and for the corresponding periods in the
previous fiscal year, all certified by a Financial Officer of the Borrower as
fairly presenting the financial position and results of operations of the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustment, and
(iii) the consolidating balance sheet(s) and related consolidating statements of
operations, stockholders' equity and cash flows showing the financial position
of the Unrestricted Subsidiaries as of the close of such fiscal quarter and the
results of their operations during such fiscal quarter and the then elapsed
portion of the fiscal year, all certified by a Financial Officer of the Borrower
as fairly presenting the financial position and results of operations of the
Unrestricted Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustment.

        (c)  (i) concurrently with any delivery of financial statements under
clause (a)(i) above, a certificate of the accounting firm opining on or
certifying such statements (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations) certifying that
no Event of Default has occurred and is continuing in respect of Sections 6.1,
6.2(h), 6.3, 6.4, 6.5(b), 6.6, 6.9, 6.10 and 6.12; and (ii) concurrently with
any delivery of financial statements under clause (a) or (b) above, a
certificate of a Financial Officer of the Borrower certifying that no Event of
Default or Default has occurred and is continuing or, if such an Event of
Default or Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and setting forth computations demonstrating compliance with the
covenants contained in Sections 6.9, 6.10 and 6.12;

        (d)  promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, registration statements (other
than on Form S-8) and other similar materials filed by the Borrower or any
Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed generally
to its equityholders, as the case may be; and

        (e)  promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
subsidiary of the Borrower, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent, the Issuing Bank or any
Lender may reasonably request.

        SECTION 5.5. Litigation and Other Notices. Furnish to the Administrative
Agent, the Issuing Bank and each Lender prompt written notice of the following:

        (a)  any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

        (b)  (i) the filing or commencement of, or any written threat or notice
of intention of any Person to file or commence, any action, suit or proceeding,
whether at Law or in equity or by or before any Governmental Authority, or
(ii) the making of any written claim, in either case against the Borrower or any
Affiliate thereof as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect; and

        (c)  any development (including developments in pending litigation and
developments in pending or threatened labor disruption) that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

        SECTION 5.6. Employee Benefits. Comply in all material respects with the
applicable provisions of ERISA and the Code and furnish to the Administrative
Agent as soon as possible after, and in any event within 10 days after any
Responsible Officer of the Borrower or any ERISA Affiliate knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA Event, could reasonably be expected to result in liability of the
Borrower or any Subsidiary of the Borrower, or any combination thereof, in an
aggregate amount exceeding $5,000,000, a statement of a Financial Officer of the
Borrower setting forth details as to such ERISA Event and the action, if any,
that the Borrower proposes to take with respect thereto.

        SECTION 5.7. Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of Law are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, the Issuing Bank or any Lender, upon reasonable prior
written notice, to visit and inspect the financial records and the properties of
the Borrower or any Subsidiary of the Borrower at reasonable times and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent,
the Issuing Bank or any Lender to discuss the affairs, finances and condition of
the Borrower or any Subsidiary of the Borrower with the officers thereof and
(with the concurrence of the Administrative Agent) independent accountants
therefor (provided that the Borrower has the right to have a representative
present for any meeting with the Borrower's independent accountants).

        SECTION 5.8. Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for working capital and other general
corporate purposes.

        SECTION 5.9. Compliance with Environmental Laws.

        (a)  Comply, and exercise best efforts to cause all lessees and other
Persons occupying its Properties to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Properties; and obtain and renew all material Environmental Permits necessary
for its operations and Properties; and conduct any Remedial Action to the extent
required by and in accordance with Environmental Laws; provided, however, that
none of the Borrower or any of its Subsidiaries shall be required to undertake
any Remedial Action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances.

        (b)  If a Default caused by reason of a breach of paragraph (a) above or
Section 3.20 shall have occurred and be continuing, at the request of the
Required Lenders through the Administrative Agent, provide to the Lenders within
45 days after such request, at the expense of the Borrower, a "Phase 1"
environmental site assessment report for the Properties which are the subject of
such default prepared by an environmental consulting firm acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Remedial Action in
connection with such Properties.

        SECTION 5.10. Compliance with Material Contracts. Except as set forth in
Section 6.7, maintain in full force and effect (including exercising any
available renewal option), and without amendment or modification, each material
contract, unless the failure so to maintain any such material contract or
replacement contract or contracts thereof (or any amendment or modification
thereto) could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect.

        SECTION 5.11. Ownership of Restricted Subsidiaries; Additional
Restricted Subsidiaries.

        (a)  Notwithstanding anything in any Loan Document to the contrary, at
all times own, directly or indirectly, through one or more Restricted
Subsidiaries, securities or other ownership interests representing no less than
75%, in the case of each domestic Subsidiary, and 51%, in the case of each
foreign Subsidiary, of the ordinary voting power or of the general partnership
interests of each Restricted Subsidiary.

        (b)  If any Subsidiary of the Borrower is formed or acquired after the
Restatement Effective Date, notify the Administrative Agent and the Lenders in
writing thereof within ten Business Days after the date on which such Subsidiary
is formed or acquired and cause such Subsidiary (other than a Foreign CFC
Subsidiary) to execute and deliver the Guarantee Agreement (or otherwise become
a party thereto in the manner provided therein) within ten Business Days after
the date on which such Subsidiary is formed or acquired.

        (c)  If any Restricted Subsidiary of the Borrower is formed or acquired
after the Restatement Effective Date, notify the Administrative Agent and the
Lenders in writing thereof within ten Business Days after the date on which such
Restricted Subsidiary is formed or acquired and (i) cause such Restricted
Subsidiary (other than a Foreign CFC Subsidiary) to (a) execute and deliver the
Security Agreement (or otherwise become a party thereto in the manner provided
therein) within ten Business Days after the date on which such Restricted
Subsidiary is formed or acquired and (b) promptly take such actions to create
and perfect Liens on such Restricted Subsidiary's assets constituting Collateral
to secure the Obligations as the Administrative Agent shall reasonably request
and (ii) if any equity securities issued by such Restricted Subsidiary are owned
or held by or on behalf of the Borrower or any other Restricted Subsidiary, the
Borrower will cause such equity securities (or in the case of a Foreign CFC
Subsidiary, the Maximum Percentage (as defined in the Security Agreement) of
such equity securities) to be pledged pursuant to the Security Agreement within
ten Business Days after the date on which such Restricted Subsidiary is formed
or acquired.

ARTICLE VI.
Negative Covenants

        The Borrower covenants and agrees with each Lender and the Issuing Bank
that, so long as this Agreement shall remain in effect and until the Revolving
Loan Commitment has been terminated and the Obligations have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full:

        SECTION 6.1. Indebtedness of the Borrower and the Restricted
Subsidiaries. The Borrower will not, and will not cause or permit any of the
Restricted Subsidiaries to, issue any Preferred Stock, or to issue, incur,
create, assume or permit to exist any Indebtedness (other than Indebtedness
under the Loan Documents), except:

        (a)  so long as there exists no Default or Event of Default immediately
prior to and after giving effect to the incurrence of any such Indebtedness or
the issuance of any such Preferred Stock, the Borrower may incur, create, assume
or permit to exist unsecured Indebtedness or issue Preferred Stock;

        (b)  Indebtedness of the Borrower or any Restricted Subsidiary for
borrowed money, and Preferred Stock issued by the Borrower or any Restricted
Subsidiary, in each case existing on the date hereof and set forth in
Schedule 6.1, but not any extensions, renewals or replacements of such
Indebtedness;

        (c)  Indebtedness of any Restricted Subsidiary owed to the Borrower or
to a Wholly-Owned Subsidiary of the Borrower that is also a Restricted
Subsidiary, provided that such Indebtedness does not otherwise violate any
provision of this Agreement or any other Loan Document;

        (d)  so long as there exists no Default or Event of Default immediately
prior to and after giving effect to its incurrence, Indebtedness of the Borrower
and its Restricted Subsidiaries incurred to finance the acquisition,
construction or improvement of any fixed, capital or similar assets, including
Indebtedness referred to in clause (j) of the definition of Indebtedness,
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof,
provided that (A) such Indebtedness is incurred prior to or within 120 days
after such acquisition or the completion of such construction or improvement,
(B) the aggregate principal amount of Indebtedness permitted by this
Section 6.1(d) shall not, without duplication, exceed $50,000,000 outstanding at
any one time; and

        (e)  Permitted Liberty Subordinated Debt.

        SECTION 6.2. Liens. The Borrower will not, and will not cause or permit
any of the Restricted Subsidiaries to, create, incur, assume or permit to exist
any Lien on any of its property or assets (including stock or other securities
of any Person, including any Restricted Subsidiary) now owned or hereafter
acquired by it or them or on any income or revenues or rights in respect of any
thereof, except:

        (a)  Liens on property or assets of the Borrower and the Restricted
Subsidiaries existing on the date hereof and set forth in Schedule 6.2; provided
that such Liens shall secure only those obligations which they secure on the
date hereof;

        (b)  any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
and (ii) such Lien does not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

        (c)  Liens for taxes not yet due or which are being contested in
compliance with Section 5.3;

        (d)  carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.3, which, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of the Restricted Subsidiaries;

        (e)  pledges and deposits made in the ordinary course of business in
compliance with workmen's compensation, unemployment insurance and other social
security Laws or regulations;

        (f)    deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

        (g)  zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
the Restricted Subsidiaries;

        (h)  Liens on fixed, capital or similar assets acquired, constructed or
improved by the Borrower or any Restricted Subsidiary, provided that (i) such
Lien secures Indebtedness permitted by Section 6.1(d), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed, capital or similar assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary;

        (i)    Liens on the Capital Stock of any Unrestricted Subsidiary,
provided that the Indebtedness or other obligations or liabilities secured
thereby shall be without recourse to the Borrower or any Restricted Subsidiary,
or any of its assets or property (other than such Capital Stock), except as
would otherwise be permitted under this Section; and

        (j)    Liens granted pursuant to the Security Agreement.

        SECTION 6.3. Sale and Lease Back Transactions; Off-Balance Sheet
Financings. The Borrower will not, and will not cause or permit any of the
Restricted Subsidiaries to:

        (a)  Enter into any arrangement, directly or indirectly, with any person
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being sold or transferred;
provided, however, that the Borrower or any Restricted Subsidiary may enter into
(i) any operating lease, (ii) Equipment Lease Transactions permitted by
paragraph (b) of this Section and (iii) Capital Lease Obligations secured by
purchase money security interests permitted by Section 6.2(h) to finance the
initial acquisition of real property, equipment or other assets.

        (b)  Directly or indirectly enter into or become liable with respect to
any Equipment Lease Transaction if, after giving effect thereto, the aggregate
amount of Attributable Debt with respect to all Equipment Lease Transactions of
the Borrower and all of the Restricted Subsidiaries at such time shall exceed
20% of Consolidated Tangible Net Worth as of the last day of the most recently
ended fiscal quarter.

        SECTION 6.4. Investments, Acquisitions, Loans and Advances. The Borrower
will not, and will not cause or permit any of the Restricted Subsidiaries to,
purchase, hold or acquire any Capital Stock, evidences of indebtedness or other
securities of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, or make any acquisition
of assets of any other Person as a going concern (each an "Investment"), except:

        (a)  Investments existing on the date hereof and set forth in
Schedule 6.4;

        (b)  Permitted Investments;

        (c)  Investments consisting of loans or advances to (i) any Wholly-Owned
Subsidiary that is a Restricted Subsidiary, provided that such loans or advances
are not subordinated to any other Indebtedness or other obligations of such
Restricted Subsidiary and rank pari passu with all senior, unsecured
Indebtedness of such Restricted Subsidiary, or (ii) employees of the Borrower or
the Wholly-Owned Subsidiaries that are Restricted Subsidiaries, provided that
such loans or advances are made in the ordinary course of business and in
accordance with company policy, and provided further that the proceeds of such
loan or advance are used to finance employee related expenses (including
relocation expenses and travel and entertainment expenses);

        (d)  additional equity Investments in any Wholly-Owned Subsidiary of the
Borrower that is also a Restricted Subsidiary, provided that, immediately after
giving effect thereto, the ratio of such Restricted Subsidiary's consolidated
liabilities (less borrowings by such Restricted Subsidiary allowed and
outstanding under this Agreement, deferred compensation, deferred income and
allocation of income to minority interests in earnings of consolidated
subsidiaries) to such Restricted Subsidiary's consolidated assets (determined in
accordance with GAAP) shall be less than 1.00 to 4.00;

        (e)  Investments consisting of non-cash consideration received in
connection with a sale or disposition of assets permitted under Section 6.5; and

        (f)    so long as there exists no Default or Event of Default
immediately before and after giving effect thereto, Investments (other than
Investments described in clauses (a) through (e) above) to the extent that,
immediately after giving effect thereto, the aggregate amount of all such
Investments made since the Restatement Effective Date does not exceed
$40,000,000.

        SECTION 6.5. Mergers, Consolidations and Sales of Assets. The Borrower
will not, and will not cause or permit any of the Restricted Subsidiaries to:

        (a)  merge into or consolidate with any Person, or permit any other
Person to merge into or consolidate with it, provided that, if there exists no
Default or Event of Default at the time thereof or immediately after giving
effect thereto, (i) any Wholly-Owned Subsidiary that is also a Restricted
Subsidiary may merge into or consolidate with the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Wholly-Owned
Subsidiary that is also a Restricted Subsidiary may merge into or consolidate
with any other Wholly-Owned Subsidiary that is also a Restricted Subsidiary in a
transaction in which (A) the surviving entity is a Wholly-Owned Subsidiary that
is also a Restricted Subsidiary and (B) no Person other than the Borrower or a
Wholly-Owned Subsidiary that is also a Restricted Subsidiary receives any
consideration and (iii) any Person Controlled by Liberty Media Corporation may
merge into or consolidate with the Borrower in a transaction in which (A) the
Borrower is the surviving corporation and (B) immediately before and after
giving effect to such transaction, the assets and liabilities of the Borrower
and its Subsidiaries shall be substantially the same; or

        (b)  sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) all or any substantial part of its assets
(whether now owned or hereafter acquired) or any amount of Capital Stock of any
Subsidiary of the Borrower, except that (i) the Borrower or any Restricted
Subsidiary may sell or dispose of inventory, obsolete equipment and Permitted
Investments in the ordinary course of business, (ii) if immediately before and
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing, the Borrower or any Restricted Subsidiary may sell or dispose
of assets (not including Capital Stock in any Subsidiary of the Borrower owned
by the Borrower or any Restricted Subsidiary) for fair market value outside the
ordinary course of business (each an "Asset Disposition"), so long as the
cumulative aggregate non-cash consideration for all Asset Dispositions made in
reliance on this clause (ii) after the Restatement Effective Date shall not
exceed $10,000,000 in fair market value, and provided that the aggregate Net
Cash Proceeds of all Asset Dispositions made hereunder are, to the extent they
exceed 15% of Consolidated Tangible Assets as of the relevant dates of
determination, applied in accordance with the terms of Section 2.12(c) to repay
the Loans and, if applicable, reduce the Revolving Loan Commitment, (iii) in
addition to clauses (i) and (ii) above, if at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing, the Borrower or any Restricted Subsidiary may sell or dispose
of the Capital Stock of any Unrestricted Subsidiary for fair market value,
provided that (A) such sale or disposition shall be on a non-recourse basis
(except that the Borrower or such Restricted Subsidiary may make commercially
reasonable representations and warranties with respect to such equity interest
that are normal and customary and except to the extent of any Guarantee
permitted hereunder made by the Borrower or any Restricted Subsidiary in
connection with such transaction) and (B) notwithstanding anything in any Loan
Document to the contrary, such sale or disposition shall, for all purposes
hereof, constitute an Asset Disposition, and (iv) in addition to clauses (i),
(ii) and (iii) above, if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing,
the Borrower may transfer control, through a sale, corporate transaction or
other disposition, of the hotel contracts and related assets for its hotel
customers outside of the United States.

        SECTION 6.6. Dividends and Distributions; Restrictions on Ability of
Subsidiaries to Pay Dividends. The Borrower will not, and will not cause or
permit any of the Restricted Subsidiaries to, declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any shares or other units of its Capital Stock or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Restricted Subsidiary to purchase or acquire) any shares or other units of
any class of its Capital Stock or set aside any amount for any such purpose
(each a "Restricted Payment"); provided, however, that (a) any Restricted
Subsidiary may declare and pay any Restricted Payment to another Wholly-Owned
Subsidiary that is also a Restricted Subsidiary or to the Borrower, (b) so long
as there exists no Default or Event of Default both before and after giving
effect to such Restricted Payment, the Borrower may make redemptions or
repurchases of its Capital Stock in connection with employee stock options or
incentives upon termination of such employment, for an aggregate amount of
consideration paid from and after the Restatement Effective Date of up to
$10,000,000, in connection with any employee stock option or incentive plans,
(c) until the later of (i) January 1, 2004 and (ii) such time as the Leverage
Ratio is less than 2.50 to 1.00 for three consecutive months and after giving
effect to any proposed Restricted Payment, and so long as in each case there
exists no Default or Event of Default both before and after giving effect to
such Restricted Payment, the Borrower may make Restricted Payments which, in the
aggregate for all such Restricted Payments since the Restatement Effective Date,
do not exceed the sum of (A) $10,000,000 plus (B) Free Cash Flow since the
Restatement Effective Date, (d) after the later of (i) January 1, 2004, and
(ii) such time as the Leverage Ratio is less than 2.50 to 1.00 for three
consecutive months and after giving effect to any proposed Restricted Payment,
and so long as in each case there exists no Default or Event of Default both
before and after giving effect to such Restricted Payment, the Borrower may make
Restricted Payments, (e) if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, the
Borrower may redeem its Cumulative Redeemable Preferred Stock, Series B, issued
pursuant to the Certificate of Designations adopted March 5, 2001 for an
aggregate consideration of up to $15,000,000 and (f) so long as there exists no
Default or Event of Default both before and after giving effect to such
Restricted Payments, the Borrower may make Restricted Payments in connection
with the consummation of the first (and no other) merger or consolidation
permitted pursuant to Section 6.5(a)(iii), provided, that any Restricted
Payments permitted under this clause (f) shall be funded solely with the
proceeds of Permitted Liberty Subordinated Debt or additional cash contributions
of equity made to the Borrower by Liberty Media Corporation or one or more of
its subsidiaries (other than the Borrower and its subsidiaries) and, provided
further that, prior to making any Restricted Payment permitted by clauses (c) or
(e) above, the Administrative Agent shall have received a certificate of a
Financial Officer of the Borrower attaching financial projections, in form and
substance satisfactory to the Administrative Agent, demonstrating compliance by
the Borrower, on a quarterly basis through the Maturity Date, with Sections 6.9,
6.10 and 6.12 and with Section 2.5(b). For the purpose of determining compliance
with this Section 6.6, in the event that a Restricted Payment meets the criteria
of more than one of the clauses set forth above, the Borrower, in its
discretion, may classify such Restricted Payment or any portion thereof under a
specific clause and only be required to include such amount in such clause.

        SECTION 6.7. Transactions with Affiliates. Except in accordance with the
terms of Sections 6.5 and 6.6, the Borrower will not, and will not cause or
permit any of the Restricted Subsidiaries to, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any Affiliate thereof that is not a
Restricted Subsidiary, except that the Borrower or any Restricted Subsidiary may
engage in any of the foregoing transactions in the ordinary course of business
at prices and on terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm's length basis from
unrelated third parties.

        SECTION 6.8. Limitation on Restrictive Agreements. The Borrower will
not, and will not cause or permit any of the Restricted Subsidiaries to, enter
into any indenture, agreement, instrument, financing document or other
arrangement which, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon: (a) the granting of Liens, (b) the making or granting of Guarantees,
(c) the payment of dividends and distributions by any Subsidiary of the
Borrower, (d) the purchase, redemption or retirement of any Capital Stock,
(e) the making of any other Restricted Payments, (f) the making of loans or
advances, (g) transfers or sales of property or assets (including Capital Stock)
by the Borrower or any of the Restricted Subsidiaries, other than restrictions
on the granting of Liens on, or the transfer of, assets that are encumbered by
Liens permitted under clauses (b) and (h) of Section 6.2 with respect to the
property or assets covered by such Lien only, provided that (i) the foregoing
shall not apply to restrictions and conditions existing on the Restatement
Effective Date and set forth in Schedule 6.8 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (ii) the foregoing shall not apply to restrictions or
conditions imposed on the Borrower by any agreement relating to Indebtedness
permitted by this Agreement, (iii) clause (a) of this Section shall not apply to
restrictions or conditions imposed on any Restricted Subsidiary by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (iv) clause (a) of this Section shall not apply to customary
provisions in leases.

        SECTION 6.9. Leverage Ratio. The Borrower will not permit the Leverage
Ratio at any time during any period set forth below to be more than the ratio
set forth below for such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Restatement Effective Date through September 30, 2003   3.90 to 1.00 October 1,
2003 through December 31, 2003   3.75 to 1.00 January 1, 2004 through June 30,
2004   3.50 to 1.00 July 1, 2004 through September 30, 2004   3.25 to 1.00
October 1, 2004 through December 31, 2004   3.00 to 1.00 January 1, 2005 through
March 31, 2005   2.75 to 1.00 April 1, 2005 through June 30, 2005   2.50 to 1.00
July 1, 2005 through December 31, 2005   2.25 to 1.00 January 1, 2006 and
thereafter   2.00 to 1.00

        SECTION 6.10. Coverage Ratio. The Borrower will not permit the Coverage
Ratio as of the last day of any fiscal quarter ending during any period set
forth below to be less than:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Restatement Effective Date through December 31, 2003   3.50 to 1.00 January 1,
2004 and thereafter   4.00 to 1.00

        SECTION 6.11. Amendments to Organizational Documents. The Borrower will
not, and will not cause or permit any of the Restricted Subsidiaries to, enter
into any amendment of any term or provision, or accept any consent or waiver
with respect to any such provision, of its articles of incorporation, by-laws,
or other organizational documents, as applicable, in any manner that is material
and adverse to the Issuing Bank or the Lenders.

        SECTION 6.12. Capital Expenditures. The Borrower will not permit Capital
Expenditures made or obligated to be made by the Borrower and the Restricted
Subsidiaries to exceed $60,000,000 in respect of any fiscal year, provided that
any amounts not expended in any fiscal year may be carried forward and expended
in the immediately subsequent fiscal year (such amounts to be applied to
additional Capital Expenditures in such subsequent fiscal year after the initial
$60,000,000 for such subsequent fiscal year has been depleted).



        SECTION 6.13. Permitted Liberty Subordinated Debt. The Borrower shall
not (i) enter into any amendment of any term or provision of any agreement or
documents evidencing or relating to any Permitted Liberty Subordinated Debt
other than (a) any amendment to increase the principal amount thereof to reflect
the extension of additional Indebtedness thereunder, (b) any amendment changing
the interest rate or the conversion rate with respect thereto or (c) any
amendment that could not reasonably be expected to adversely affect the
interests of the Lenders, the Issuing Bank or the Administrative Agent under or
with respect to the Loan Documents, provided that, in each case, the Borrower
shall deliver, or cause to be delivered, to the Administrative Agent and each
Lender a copy of each such amendment promptly after the execution and delivery
thereof, and (ii) make any payment of principal or interest or any purchase,
redemption, retirement, acquisition or defeasance with respect to any Permitted
Liberty Subordinated Debt (other than payments of non-cash (payment-in-kind)
interest).

ARTICLE VII.
Events of Default

        In case of the happening of any of the following events ("Events of
Default"):

        (a)  any representation or warranty made or deemed made by the Borrower
or any of its Subsidiaries in, or in connection with, this Agreement or in any
other Loan Document, or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or written information
contained in any report, certificate, financial statement or other instrument
prepared by the Borrower or any Subsidiary of the Borrower and furnished by the
Borrower or any Subsidiary of the Borrower in connection with or pursuant to
this Agreement or any other Loan Document, or in connection with any of the
transactions contemplated to occur as of the Restatement Effective Date, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;

        (b)  default shall be made in the payment of any principal of any Loan
or any reimbursement obligation in respect of any L/C Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

        (c)  default shall be made in the payment of any interest on any Loan or
on any reimbursement obligation in respect of any L/C Disbursement, or any Fee
or any other amount (other than an amount referred to in paragraph (b) above)
due under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days;

        (d)  default shall be made in the due observance or performance by the
Borrower or any Subsidiary of the Borrower of any covenant, condition or
agreement contained in Sections 5.1(a), 5.5, 5.8 or 5.11 or in Article VI;

        (e)  default shall be made in the due observance or performance by the
Borrower or any Subsidiary of the Borrower of any covenant, condition or
agreement contained in this Agreement (other than those specified in
paragraph (b), (c) or (d) above) or in any other Loan Document and such default
shall continue unremedied for a period of 15 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

        (f)    (i) the Borrower or any Restricted Subsidiary shall fail to pay
or repurchase any principal or interest, regardless of amount, due in respect of
any Indebtedness thereof in an aggregate principal amount in excess of
$10,000,000, when and as the same shall become due and payable, or (ii) there
shall occur any default with respect to any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness, which default is not cured or waived within any applicable
cure or grace period, if the effect of any such default referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Indebtedness to become due, or otherwise
obligate the Borrower or such Restricted Subsidiary to repurchase such
Indebtedness, in each case prior to its stated maturity;

        (g)  an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Restricted Subsidiary, or of a substantial
part of the property or assets of the Borrower or any Restricted Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar Law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of the property or assets of the
Borrower or any Restricted Subsidiary or (iii) the winding-up or liquidation of
any Restricted Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

        (h)  the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary, or for a substantial part of the
property or assets of the Borrower or any Restricted Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

        (i)    one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Borrower, any
Restricted Subsidiary, or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

        (j)    an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, could reasonably be expected to result in liability
of the Borrower, any Restricted Subsidiary, or any combination thereof, in an
aggregate amount exceeding $10,000,000;

        (k)  any of the following shall occur: (i) this Agreement, the Guarantee
Agreement, the Security Agreement or any Note executed or delivered in
connection with this Agreement (collectively, the "material agreements"), or any
material provision of any thereof, shall, for any reason, not be valid and
binding on any Obligor signatory thereto, or not be in full force and effect, or
shall be declared to be null and void; or (ii) the validity or enforceability of
any material agreement shall be contested by the Borrower, any Subsidiary of the
Borrower, any other Obligor or any of their Affiliates; or (iii) any Obligor
shall deny in writing that it has any or further liability or obligation under
its respective material agreements; or (iv) any default or breach under any
provision of any material agreement shall continue after the applicable grace
period, if any, specified in such material agreement;

        (l)    any Lien purported to be created under the Security Agreement
shall cease to be, or shall be asserted by any Obligor not to be, a valid and
perfected Lien on any Collateral, with the priority required by the Security
Agreement (except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under this Agreement or (ii) as
a result of the Administrative Agent's failure to maintain possession of any
stock certificates delivered to it under the Security Agreement) or any
foreclosure, distraint, sale or similar proceedings have been commenced with
respect to any Collateral; or

        (m)  a Change in Control shall have occurred;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take any one or more of
the following actions, at the same or different times: (i) terminate forthwith
the Revolving Loan Commitment, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of each Obligor accrued
hereunder and under the other Loan Documents (including the L/C Exposure), shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Obligor, anything contained in any Loan Document to the contrary notwithstanding
or (iii) require cash collateral as contemplated by Section 2.21(j); and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
Revolving Loan Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest hereon and any unpaid
accrued Fees and all other liabilities of each Obligor accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
Obligor, anything contained herein to the contrary notwithstanding.
Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, to the extent any Default or Event of Default under paragraph (a),
(d) or (e) above is due exclusively to the actions, inactions or
misrepresentations with respect to any foreign Subsidiary of the Borrower, then
such event shall not be a Default or Event of Default unless such event could
also reasonably be expected to cause a Material Adverse Effect.

ARTICLE VIII.
The Administrative Agent

        In order to expedite the transactions contemplated by this Agreement and
the other Loan Documents, The Bank of New York is hereby appointed to act as
Administrative Agent on behalf of the Lenders and the Issuing Bank. Each of the
Lenders, the Issuing Bank and each assignee of any Lender or the Issuing Bank
hereby irrevocably authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether any Default or Event of Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Lenders and, if applicable, the Issuing Bank as
shall be necessary under the circumstances as provided in Section 9.8).

        The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Bank, without hereby limiting any implied authority, (a) except
as otherwise specifically provided herein, to receive on behalf of the Lenders
and the Issuing Bank all payments of principal of and interest on the Loans, all
payments in respect of L/C Disbursements and all other amounts due to the
Lenders and the Issuing Bank hereunder, and promptly to distribute to each
Lender or the Issuing Bank its proper share of each payment so received and
(b) to distribute to each Lender copies of all notices, financial statements and
other materials delivered by the Borrower or any other Obligor pursuant to this
Agreement and the other Loan Documents as received by the Administrative Agent.
The Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or other Obligor (and, promptly after its
receipt of any such notice, it shall give each Lender, the Issuing Bank and the
Borrower notice thereof).

        Neither the Administrative Agent nor any of its directors, officers,
employees or agents (a) shall be liable as such for any action taken or not
taken by any of them with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders and, if applicable, the
Issuing Bank as shall be necessary under the circumstances as provided in
Section 9.8) or in the absence of its or such Person's own gross negligence or
willful misconduct, (b) shall be responsible for any statement, warranty or
representation herein or the contents of any certificate, report, or other
document delivered in connection herewith, or be required to ascertain or to
make any inquiry concerning the performance or observance by the Borrower or any
other Obligor of any of the terms, conditions, covenants or agreements contained
herein or in any other Loan Document, (c) shall be required to ascertain or to
make any inquiry concerning the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (d) shall have any duty
to disclose (or be liable for the failure to disclose) any information relating
to the Borrower or any other Obligor that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity
other than in its capacity as Administrative Agent hereunder. The Administrative
Agent shall not be responsible to the Lenders or the Issuing Bank for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement, the other Loan Documents or any other instruments or agreements. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders (or such other number or percentage of the Lenders and, if
applicable, the Issuing Bank as shall be necessary under the circumstances as
provided in Section 9.8) and, except as otherwise specifically provided herein,
such instructions and any action or inaction pursuant thereto shall be binding
on all the Lenders and the Issuing Bank. The Administrative Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on (shall not incur
any liability for relying on) any instrument or document believed by it in good
faith to be genuine and correct and to have been signed or sent by the proper
Person or Persons. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or the other Obligors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrower or any other Obligor on
account of the failure of or delay in performance or breach by any Lender or the
Issuing Bank of any of its obligations hereunder or to any Lender or the Issuing
Bank on account of the failure of or delay in performance or breach by any other
Lender or the Issuing Bank or the Borrower or any other Obligor of any of their
respective obligations hereunder or under the other Loan Documents or in
connection herewith or therewith. The Administrative Agent may execute any and
all duties hereunder by or through agents or employees and shall be entitled to
rely upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and under the other Loan Documents and shall not be liable for
any action taken or suffered in good faith by it in accordance with the advice
of such counsel.

        The Lenders and the Issuing Bank hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower, and may be removed at any time with or
without cause by the action of all Lenders (other than Administrative Agent, if
it is a Lender). Upon any such resignation, the Required Lenders shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents.
After the Administrative Agent's resignation or removal hereunder, the
provisions of this Article and Section 9.5 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

        With respect to the Loans made by it hereunder, the Administrative Agent
in its individual capacity and not as Administrative Agent shall have the same
rights and powers as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary of the Borrower or other
Affiliate thereof as if it were not Administrative Agent.

        Each Lender agrees (a) to reimburse the Administrative Agent, on demand,
in the amount of its pro rata share (based on its pro rata share of the
outstanding Term Loans and Revolving Loan Commitment (or, if the Revolving Loan
Commitment shall have expired or been terminated, the Revolving Credit
Exposure)) of any expenses incurred for the benefit of the Lenders by the
Administrative Agent, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, that
shall not have been reimbursed by the Borrower and (b) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against it in its
capacity as the Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document, or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower; provided
that no Lender shall be liable to the Administrative Agent or any such other
indemnified Person for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or such other indemnified Person.

        Each of the Lenders and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each of the Lenders and the Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement and the other Loan Documents, or any related agreement or any document
furnished hereunder or thereunder.

        Notwithstanding anything in any Loan Document to the contrary, neither
the Documentation Agents nor the Syndication Agent, in each case acting in such
capacity, shall have any duty or obligation under the Loan Documents.

ARTICLE IX. Miscellaneous

        SECTION 9.1. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

        (a)  if to the Borrower, to it at:

On Command Corporation
4610 S. Ulster Street, 6th Floor
Denver, Colorado 80237
Attention: Bernard G. Dvorak
Telephone No.: (720) 873-3420
Telecopy No.: (720) 873-3393;

With a copy to:

Sherman & Howard L.L.C.
633 Seventeenth Street
Denver, Colorado 80202
Attention: Steven D. Miller, Esq.
Telephone No.: (303) 299-8144
Telecopy No.: (303) 298-0940 and;

        (b)  if to the Administrative Agent or The Bank of New York, as Issuing
Bank, to it at:

The Bank of New York
One Wall Street
New York, New York 10286
Attention: Ms. Kareen Sinclair
Telephone No.: (212) 635-4696
Telecopy No.: (212) 635-6365; and

With a copy to:

The Bank of New York
One Wall Street
New York, New York 10286
Attention: Mr. Stephen Nettler
Telephone No.: (212) 635-8699
Telecopy No.: (212) 635-8593; and

        (c)  if to either Documentation Agent, the Syndication Agent or a
Lender, to the relevant institution at its address (or telecopy number) set
forth on the signature pages hereto or, in the case of such Lender, in the
Assignment and Acceptance pursuant to which such Lender shall have become a
party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement and the other Loan Documents shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by telecopy or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.1 or in accordance with the latest unrevoked direction from such party
given in accordance with this Section 9.1.

        SECTION 9.2. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower and the other Obligors
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement and the
other Loan Documents shall be considered to have been relied upon by the Lenders
and the Issuing Bank and shall survive the making by the Lenders of the Loans,
and the issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Issuing Bank or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Revolving Loan Commitment has not been
terminated. The provisions of Sections 2.6(e), 2.13, 2.15, 2.19 and 9.5 shall
remain operative and in full force and effect regardless of whether the
Restatement Effective Time shall occur, the expiration of the term of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby or by the other Loan Documents, the repayment of any of the
Loans, the expiration of the Revolving Loan Commitment, the expiration of any
Letter of Credit, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Lender or the Issuing Bank.

        SECTION 9.3. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

        SECTION 9.4. Successors and Assigns.

        (a)  Whenever in this Agreement or any other Loan Document any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Issuing Bank or the Lenders that are contained in this Agreement and the other
Loan Documents shall bind and inure to the benefit of their respective
successors and assigns.

        (b)  Each Lender may assign to one or more assignees all or a portion of
its interests, rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Revolving Loan Commitment and the
Loans at the time owing to it); provided, however, that (i) except in the case
of an assignment to a Lender or an Affiliate of such Lender, (A) the Borrower
and the Administrative Agent (and, in the case of any assignment of a portion of
the Revolving Loan Commitment, the Issuing Bank) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld;
provided, however, that the Borrower's consent shall not be required during the
continuance of an Event of Default) and (B) the aggregate amount of the
Revolving Loan Commitment and Term Loans of the assigning Lender that is subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to which such assignment is delivered to the Administrative Agent)
shall not be less than $1,000,000 (or, if less, the entire remaining amount of
such Lender's Revolving Loan Commitment (or, if the Revolving Loan Commitment
shall have expired or been terminated, Revolving Credit Exposure) and Term
Loans) and will not result in the unassigned portion, if any, of the assigning
Lender's Revolving Loan Commitment (or, if the Revolving Loan Commitment shall
have expired or been terminated, Revolving Credit Exposure) and Term Loans being
less than $1,000,000 (provided, however, that the $1,000,000 amounts referred to
in this clause (i) shall be reduced ratably in accordance with any reductions in
the Revolving Loan Commitment (or, if the Revolving Loan Commitment shall have
expired or been terminated, the Revolving Credit Exposure) and Term Loans),
(ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and (iii) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.4, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five Business Days (or such
shorter period to which the Administrative Agent may agree) after the execution
thereof, (x) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and the other Loan Documents and
(y) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement and the other Loan Documents (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.13, 2.15, 2.19 and 9.5, as well as to any
Fees accrued for its account and not yet paid). The Borrower shall, at its
expense, issue to the assignee a Revolving Note and/or Term Note, as applicable
(or Registered Notes, to the extent required by Section 2.19(k).

        (c)  By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Revolving Loan Commitment, the outstanding balances of its Revolving Loans
or Term Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance;
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, or any other instrument or document furnished pursuant hereto or
thereto, or the financial condition of the Borrower or any Subsidiary of the
Borrower or the performance or observance by the Borrower or any Subsidiary of
the Borrower of any of its obligations under this Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.5 or delivered
pursuant to Section 5.4 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender, the Issuing Bank
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof and of the other Loan Documents, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement and the other Loan Documents are required to be performed by it
as a Lender.



        (d)  The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at its offices in New York, New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Pro Rata Percentage
of, the Revolving Loan Commitment of, and principal amount of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the "Agent
Register"). The entries in the Agent Register shall be conclusive and the
Borrower, the other Obligors, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Agent Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents, notwithstanding notice to the contrary.
The Agent Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

        (e)  Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of the Borrower, the
Issuing Bank and the Administrative Agent to such assignment, the Administrative
Agent shall (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Agent Register and (iii) give prompt notice
thereof to the Lenders and the Issuing Bank. No assignment shall be effective
unless it has been recorded in the Agent Register as provided in this
paragraph (e).

        (f)    Each Lender may, without the consent of the Borrower, the Issuing
Bank or the Administrative Agent, sell participations to one or more banks or
other entities in all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Revolving Loan Commitment and the Loans owing to it); provided, however, that
(i) such Lender's obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.13, 2.15 and 2.19 to the same
extent as if they were Lenders and (iv) the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement and the other Loan Documents, and such Lender shall retain the sole
right to enforce the obligations of the Borrower and the other Obligors relating
to the Loans or the L/C Exposure and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Revolving Loan
Commitment).

        (g)  Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.4, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or any Subsidiary of the
Borrower furnished to such Lender by or on behalf of the Borrower or such
Subsidiary; provided that, prior to any such disclosure of information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.15.

        (h)  Any Lender may at any time assign all or any portion of its rights
under this Agreement and the other Loan Documents to a Federal Reserve Bank to
secure extensions of credit by such Federal Reserve Bank to such Lender;
provided that no such assignment shall release a Lender from any of its
obligations hereunder or under the other Loan Documents or substitute any such
Federal Reserve Bank for such Lender as a party hereto. In order to facilitate
such an assignment to a Federal Reserve Bank, the Borrower shall, at the request
of the assigning Lender, duly execute and deliver to the assigning Lender a
Revolving Note and/or Term Note, as applicable.

        (i)    Neither the Borrower nor any other Obligor shall assign or
delegate any of its rights or duties hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Issuing Bank
and each Lender, and any attempted assignment without such consent shall be null
and void.

        SECTION 9.5. Expenses; Indemnity.

        (a)  The Borrower agrees to pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Issuing Bank in connection with the
syndication of the credit facilities provided for herein and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or of any
other Loan Document (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents, or in
connection with the Loans made or Letters of Credit issued hereunder, including
the reasonable fees, charges and disbursements of Bryan Cave LLP, counsel for
the Administrative Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Issuing Bank or any Lender.

        (b)  The Borrower agrees to indemnify the Administrative Agent, each
Lender, the Issuing Bank, each Affiliate of any of the foregoing Persons and
each of their respective directors, officers, employees and agents (each such
Person being called an "indemnitee") against, and to hold each indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement and the other
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions and the other
transactions contemplated hereby or thereby, (ii) the use of the proceeds of the
Loans or the issuance of the Letters of Credit, or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
indemnitee is a party thereto; provided that such indemnity shall not, as to any
indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of, or breach of contract by, such
indemnitee.

        (c)  The provisions of this Section 9.5 shall remain operative and in
full force and effect regardless of whether the Restatement Effective Time shall
occur, the expiration of the term of this Agreement, the other Loan Documents,
the consummation of the transactions contemplated hereby or thereby, the
repayment of any of the Loans, the expiration of the Revolving Loan Commitment,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Lender or
the Issuing Bank. All amounts due under this Section 9.5 shall be payable on
written demand therefor.

        SECTION 9.6. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or any other Obligor against any of and
all the obligations of the Borrower or any other Obligor now or hereafter
existing under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section 9.6 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

        SECTION 9.7. Governing Law; Jurisdiction; Consent to Service of Process.

        (a)  This Agreement and the other Loan Documents shall be governed by,
and construed in accordance with, the laws of the State of New York, except that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated therein.

        (b)  The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Credit Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
Applicable Law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State court or, to the extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Obligor, or any of
their respective properties or assets, in the courts of any jurisdiction.

        (c)  The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (d)  Each of the parties hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

        SECTION 9.8. Waivers; Amendment.

        (a)  No failure or delay of the Administrative Agent, any Lender or the
Issuing Bank in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document, or consent to any
departure by the Borrower or any other Obligor therefrom, shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or the issuance, amendment, extension or renewal of a
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on the Borrower or any other Obligor in
any case shall entitle the Borrower or any other Obligor to any other or further
notice or demand in similar or other circumstances.

        (b)  Neither this Agreement, any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or date for the
payment of any reimbursement obligation in respect of an L/C Disbursement, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or on any reimbursement obligation in respect of an L/C
Disbursement, without the prior written consent of each Lender affected thereby,
(ii) change or extend the Revolving Loan Commitment of any Lender, or decrease
the Facility Fees or the L/C Participation Fee of such Lender, without the prior
written consent of such Lender, (iii) amend or modify the provisions of
Section 2.16, the provisions of this Section or the definition of the term
"Required Lenders", without the prior written consent of each Lender,
(iv) change any provision hereof in a manner that would alter the pro rata
sharing of payments required by any Loan Document, without the prior written
consent of each Lender affected thereby, (v) change the several nature of the
obligations of the Lenders, without the prior written consent of each Lender,
(vi) release any Subsidiary of the Borrower from its Guarantee under the
Guarantee Agreement (except as expressly provided in the Loan Documents), or
limit its liability in respect of such Guarantee, or (vii) release any
Collateral from the Lien of the Security Agreement (except as expressly provided
in the Security Agreement or in connection with a transaction permitted pursuant
to Section 6.5(b), without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Issuing Bank hereunder without the
prior written consent of the Administrative Agent or the Issuing Bank, as
applicable.

        SECTION 9.9. Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under Applicable Law (collectively, the "charges"), shall exceed
the maximum lawful rate (the "maximum rate") that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all of the charges payable in respect thereof,
shall be limited to the maximum rate and, to the extent lawful, the interest and
the charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated, and the
interest and the charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the maximum rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

        SECTION 9.10. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

        SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

        SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.3. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

        SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

        SECTION 9.15. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to keep confidential and to use its best
efforts to cause its respective agents and representatives to keep confidential
in accordance with its customary procedures for handling confidential
information the information (as defined below) and all copies thereof, extracts
therefrom and analyses or other materials based thereon, except that the
Administrative Agent, the Issuing Bank or any Lender shall be permitted to
disclose information (a) to such of its respective officers, directors,
employees, agents, affiliates and representatives as need to know such
information, (b) to the extent requested by any regulatory authority, (c) to the
extent otherwise required by applicable laws and regulations or by any subpoena
or similar legal process, (d) in connection with any suit, action or proceeding
relating to the enforcement of its rights hereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under the Loan Documents, or (f) to the extent
such information (i) becomes publicly available other than as a result of a
breach of this Section 9.15 or (ii) becomes available to the Administrative
Agent the Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, "information" shall
mean all financial statements, certificates, reports, agreements and information
(including all analyses, compilations and studies prepared by the Administrative
Agent, the Issuing Bank or any Lender based on any of the foregoing) that are
received from the Borrower and related to the Borrower, any shareholder of the
Borrower or any employee, customer or supplier of the Borrower, other than any
of the foregoing that were available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to its disclosure thereto
by the Borrower, and which are, in the case of information provided after the
date hereof, clearly identified, in good faith, at the time of delivery as
confidential. The provisions of this Section 9.15 shall remain operative and in
full force and effect regardless of the expiration and term of this Agreement.

        SECTION 9.16. Restatement Effective Time Affirmations and Release.

        (a)  As of the Restatement Effective Time, each of the Borrower and the
other Obligors hereby (i) reaffirms and admits the validity, enforceability and
continuation of all the Loan Documents to which it is a party and its
obligations thereunder, (ii) agrees that all obligations guaranteed or secured
by the Guarantee Agreement and the Security Agreement, to the extent it is a
party thereto, extend to and include all Obligations under this Agreement and
(iii) agrees and admits that it has no valid defenses to or offsets against any
of its Obligations under the Loan Documents to which it is a party.

        (b)  Each of the Borrower and the other Obligors, on its own behalf, and
on behalf of its successors and assigns, releases, waives, and forever
discharges the Administrative Agent, the Lenders, the Issuing Bank and all of
their officers, directors, employees and agents from any and all actions, causes
of action, debts, claims, demands, liabilities and obligations of every kind and
nature, both in law and equity, known or unknown, whether matured or unmatured,
absolute or contingent arising from the beginning of the world through the
Restatement Effective Time with respect to the Existing Credit Agreement, this
Agreement, the other Loan Documents and the transactions contemplated thereby.



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


BORROWER:
 
ON COMMAND CORPORATION
 
 
/s/  BERNARD G. DVORAK      

--------------------------------------------------------------------------------

    By:   Bernard G. Dvorak     Its:   SVP and CFO
ADMINISTRATIVE AGENT AND ISSUING BANK:
 
THE BANK OF NEW YORK
 
 
/s/  STEPHEN M. NETTLER      

--------------------------------------------------------------------------------

    By:   Stephen M. Nettler     Its:   Vice President
LENDER:
 
THE BANK OF NEW YORK COMPANY, INC.
Address:
 
/s/  JOHN C. LAMBERT      

--------------------------------------------------------------------------------

One Wall Street—16th Floor
New York, New York 10286
Attention: Mr. Stephen M. Nettler
Telephone: (212) 635-8699
Telecopy: (212) 635-8595   By:
Its:   John C. Lambert
Authorized Signer
DOCUMENTATION AGENT AND LENDER:
 
TORONTO DOMINION (TEXAS), INC.
Address:
 
/s/  DEBBIE A. GREENE      

--------------------------------------------------------------------------------

909 Fannin Street—Suite 1700
Houston, Texas 77010
Attn: Ms. Diana Jugon
Telephone: (713) 653-8258
Telecopy: (713) 951-9921   By:
Its:   Debbie A. Greene
Vice President
DOCUMENTATION AGENT AND LENDER:
 
FLEET NATIONAL BANK
Address:
 
/s/  SRBUI SEFERIAN      

--------------------------------------------------------------------------------

100 Federal Street
Mail Stop: MADE10009B
Boston, Massachusetts 02110
Attn: Ms. Janis McWhirk
Telephone: (617) 434-5462
Telecopy: (617) 434-8277   By:
Its:   Srbui Seferian
Vice President


SYNDICATION AGENT AND LENDER:
 
BANK OF AMERICA, N.A.
Address:
 
/s/  JAMES T. GILLAND      

--------------------------------------------------------------------------------

335 Madison Avenue—5th Floor
New York, New York 10017
Attn: Mr. James T. Gilland
Telephone: (212) 503-7648
Telecopy: (212) 503-7173   By:
Its:   James T. Gilland
Managing Director
LENDER:
 
MIZUHO CORPORATE BANK, LTD.
Address:
 
/s/  MARK GRONICH      

--------------------------------------------------------------------------------

1251 Avenue of the Americas—32nd Floor
Account Management No. 1
New York, New York 10020-1104
Attn: Mr. Dan Guevara
Telephone: (212) 282-4537
Telecopy: (212) 282-9705   By:
Its:   Mark Gronich
Vice President
LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
Address:
 
/s/  KENNETH D. BROWN      

--------------------------------------------------------------------------------

918 Seventeenth Street—4th Floor
DN-CO-BB4A
Denver, Colorado 80202
Attn: Mr. Kenneth D. Brown
Telephone: (303) 585-4202
Telecopy: (303) 585-6935   By:
Its:   Kenneth D. Brown
Vice President
LENDER:
 
CREDIT LYONNAIS NEW YORK BRANCH
Address:
 
/s/  DOUGLAS ROPER      

--------------------------------------------------------------------------------

Credit Lyonnais Building
1301 Avenue of the Americas
New York, New York 10019-6022
Attn: Mr. Douglas Roper
Telephone: (212) 261-7841
Telecopy: (212) 261-3288   By:
Its:   Douglas Roper
Senior Vice President
LENDER:
 
BNP PARIBAS
Address:
 
/s/  GREGG BONARDI      

--------------------------------------------------------------------------------

787 Seventh Avenue—33rd Floor
New York, New York 10019
Attn: Mr. Charles Romano   By:
Its:   Gregg Bonardi
Director Media & Telecom Finance Telephone: (212) 841-2968
Telecopy: (212) 841-2996   /s/  OLA ANDERSSEN      

--------------------------------------------------------------------------------

By: Ola Anderssen
Its: Director


LENDER:
 
THE BANK OF NOVA SCOTIA
Address:
 
/s/  J.W. CAMPBELL      

--------------------------------------------------------------------------------

One Liberty Plaza
New York, New York 10006
Attn: Mr. Jonathan Silsby
Telephone: (212) 225-5230
Telecopy: (212) 225-5090   By:
Its:   J.W. Campbell
Managing Director


AGREED AND CONSENTED TO WITH RESPECT TO SECTION 9.16:
 
 
ON COMMAND VIDEO CORPORATION
ON COMMAND DEVELOPMENT CORPORATION
SPECTRADYNE INTERNATIONAL, INC.
HOTEL DIGITAL NETWORK, INC.
 
 
By:
 
/s/  BERNARD G. DVORAK      

--------------------------------------------------------------------------------


 
  Name:   Bernard G. Dvorak     Title:   SVP and CFO    





QuickLinks


Exhibit 10.1

